UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	December 31, 2011 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Balanced Portfolio The fund's portfolio 12/31/11 (Unaudited) COMMON STOCKS (44.1%) (a) Shares Value Basic materials (2.4%) Agrium, Inc. (Canada) 715 $47,984 Albemarle Corp. 29,900 1,540,149 American Vanguard Corp. 8,913 118,899 Andersons, Inc. (The) 376 16,416 ArcelorMittal (France) 2,619 47,785 Archer Daniels-Midland Co. 1,971 56,371 Arkema (France) 2,007 141,786 BASF SE (Germany) 14,452 1,007,900 BBMG Corp. (China) 311,000 206,539 BHP Billiton, Ltd. (Australia) 23,987 846,708 Black Earth Farming, Ltd. SDR (Sweden) (NON) 3,511 7,051 Boise, Inc. 13,797 98,235 Cambrex Corp. (NON) 20,892 150,005 Carillion PLC (United Kingdom) 58,819 273,628 CF Industries Holdings, Inc. 415 60,167 China Shanshui Cement Group, Ltd. (China) 123,000 81,823 Compagnie de Saint-Gobain (France) 2,190 83,929 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,430 16,288 Cytec Industries, Inc. 20,700 924,255 Domtar Corp. (Canada) 10,097 807,356 First Quantum Minerals, Ltd. (Canada) 2,200 43,298 Fletcher Building, Ltd. (New Zealand) 47,704 227,865 Fortescue Metals Group, Ltd. (Australia) 43,725 191,567 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 83,600 3,075,644 Georgia Gulf Corp. (NON) 4,158 81,039 Golden Agri-Resources, Ltd. (Singapore) 68,000 37,379 GrainCorp, Ltd. (Australia) 4,151 33,303 Horsehead Holding Corp. (NON) 6,048 54,492 Incitec Pivot, Ltd. (Australia) 11,918 37,814 Innophos Holdings, Inc. 9,831 477,393 Innospec, Inc. (NON) 5,297 148,687 International Flavors & Fragrances, Inc. 26,500 1,389,130 Intrepid Potash, Inc. (NON) 1,026 23,218 K&S AG (Germany) 2,306 103,976 KapStone Paper and Packaging Corp. (NON) 19,164 301,641 Koninklijke DSM NV (Netherlands) 8,395 388,992 Koppers Holdings, Inc. 6,642 228,219 Kraton Performance Polymers, Inc. (NON) 6,246 126,794 KWS Saat AG (Germany) 76 15,153 L.B. Foster Co. Class A 2,485 70,301 Lanxess AG (Germany) 3,863 199,863 Louisiana-Pacific Corp. (NON) 17,507 141,281 LyondellBasell Industries NV Class A (Netherlands) 23,311 757,374 MeadWestvaco Corp. 55,477 1,661,536 Minerals Technologies, Inc. 2,717 153,592 Monsanto Co. 15,756 1,104,023 Mosaic Co. (The) 763 38,478 NewMarket Corp. 685 135,705 Nitto Denko Corp. (Japan) 21,400 764,435 Nufarm, Ltd. (Australia) (NON) 5,942 25,236 OM Group, Inc. (NON) 9,466 211,944 PolyOne Corp. 19,895 229,787 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 87,514 PPG Industries, Inc. 32,400 2,705,076 PT Astra Agro Lestari Tbk (Indonesia) 10,000 23,925 Rio Tinto PLC (United Kingdom) 21,605 1,045,563 Rio Tinto, Ltd. (Australia) 26,309 1,628,367 Sealed Air Corp. 33,600 578,256 SLC Agricola SA (Brazil) 1,580 13,130 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 66,236 Syngenta AG (Switzerland) (NON) 4,815 1,417,139 TPC Group, Inc. (NON) 3,674 85,714 Uralkali (Russia) 20,016 145,492 Vale Fertilizantes SA (Preference) (Brazil) (F) 3,676 49,388 Vilmorin & Cie (France) 173 16,460 Viterra, Inc. (Canada) 3,461 36,487 voestalpine AG (Austria) 13,731 386,351 W.R. Grace & Co. (NON) 10,946 502,640 Weyerhaeuser Co. (R) 49,100 916,697 Wilmar International, Ltd. (Singapore) 11,000 42,373 Xstrata PLC (United Kingdom) 18,826 283,498 Yara International ASA (Norway) 1,151 46,106 Zijin Mining Group Co., Ltd. (China) 388,000 146,362 Capital goods (2.7%) ABB, Ltd. (Switzerland) (NON) 58,392 1,098,531 AGCO Corp. (NON) 1,729 74,295 Aisin Seiki Co., Ltd. (Japan) 13,900 395,497 American Axle & Manufacturing Holdings, Inc. (NON) 8,571 84,767 Applied Industrial Technologies, Inc. 11,497 404,349 Autoliv, Inc. (Sweden) 15,800 845,142 AZZ, Inc. 2,240 101,786 Canon, Inc. (Japan) 17,600 778,780 Cascade Corp. 5,771 272,218 Chart Industries, Inc. (NON) 6,489 350,860 CNH Global NV (Netherlands) (NON) 1,314 47,291 Deere & Co. 1,040 80,444 Douglas Dynamics, Inc. 7,946 116,171 Dover Corp. 54,558 3,167,092 Duoyuan Global Water, Inc. ADR (China) (F) (NON) (S) 10,424 40,445 DXP Enterprises, Inc. (NON) 6,956 223,983 Embraer SA ADR (Brazil) 4,500 113,490 Emerson Electric Co. 70,449 3,282,219 European Aeronautic Defense and Space Co. NV (France) 20,784 646,615 Exide Technologies (NON) 12,532 32,959 Fluor Corp. 20,722 1,041,281 Franklin Electric Co., Inc. 4,682 203,948 Fuji Electric Co., Ltd. (Japan) 140,000 383,154 Generac Holdings, Inc. (NON) 5,811 162,882 Hitachi, Ltd. (Japan) 230,000 1,205,560 Invensys PLC (United Kingdom) 18,158 59,207 Jain Irrigation Systems, Ltd. (India) 39,649 64,612 Lindsay Corp. 630 34,581 Lockheed Martin Corp. 39,774 3,217,717 LSB Industries, Inc. (NON) 7,644 214,375 Metso Corp. OYJ (Finland) 5,358 197,445 Mitsubishi Electric Corp. (Japan) 164,000 1,568,052 MTU Aero Engines Holding AG (Germany) 2,104 134,624 NACCO Industries, Inc. Class A 848 75,659 National Presto Industries, Inc. (S) 1,098 102,773 Newport Corp. (NON) 5,034 68,513 Parker Hannifin Corp. 41,700 3,179,625 Polypore International, Inc. (NON) 5,426 238,690 Powell Industries, Inc. (NON) 2,106 65,876 Raytheon Co. 62,100 3,004,398 Regal-Beloit Corp. 26,500 1,350,705 Rheinmetall AG (Germany) 4,593 203,494 Sauer-Danfoss, Inc. (NON) 3,763 136,258 Schneider Electric SA (France) 4,336 226,603 SembCorp Industries, Ltd. (Singapore) 128,000 398,296 Singapore Technologies Engineering, Ltd. (Singapore) 56,000 115,972 SKF AB Class B (Sweden) 37,760 797,238 Societe BIC SA (France) 4,483 396,915 Standard Motor Products, Inc. 10,330 207,117 Tetra Tech, Inc. (NON) 9,348 201,823 Thomas & Betts Corp. (NON) 8,357 456,292 TriMas Corp. (NON) 16,727 300,250 United Technologies Corp. 8,322 608,255 Vinci SA (France) 4,218 184,023 Zebra Technologies Corp. Class A (NON) 4,728 169,168 Communication services (2.4%) 8x8, Inc. (NON) 952 3,018 ADTRAN, Inc. 2,710 81,734 Allot Communications, Ltd. (Israel) (NON) 12,458 189,362 American Tower REIT, Inc. Class A (R) 32,800 1,968,328 Aruba Networks, Inc. (NON) 2,529 46,837 AT&T, Inc. 105,240 3,182,458 BCE, Inc. (Canada) 4,589 191,308 British Sky Broadcasting Group PLC (United Kingdom) 21,417 243,369 BroadSoft, Inc. (NON) (S) 3,051 92,140 BT Group PLC (United Kingdom) 311,854 920,927 China Mobile, Ltd. (China) 13,500 131,624 Chorus, Ltd. (New Zealand) 65,303 158,595 Cincinnati Bell, Inc. (NON) 94,912 287,583 Comcast Corp. Class A 40,200 953,142 Deutsche Telekom AG (Germany) 26,654 305,801 DIRECTV Class A (NON) 77,607 3,318,475 EchoStar Corp. Class A (NON) 31,766 665,180 France Telecom SA (France) 29,800 466,362 GeoEye, Inc. (NON) 4,236 94,124 HSN, Inc. 4,900 177,674 IAC/InterActiveCorp. 83,600 3,561,360 InterDigital, Inc. 1,713 74,635 Kabel Deutschland Holding AG (Germany) (NON) 11,794 596,836 Loral Space & Communications, Inc. (NON) 3,439 223,122 Lumos Networks Corp. (NON) 4,885 74,936 MetroPCS Communications, Inc. (NON) 31,100 269,948 NeuStar, Inc. Class A (NON) 8,098 276,709 NII Holdings, Inc. (NON) 73,099 1,557,009 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 16,000 812,583 NTT DoCoMo, Inc. (Japan) 181 332,549 Premiere Global Services, Inc. (NON) 11,802 99,963 Tele2 AB Class B (Sweden) 15,873 308,519 Telecity Group PLC (United Kingdom) (NON) 16,439 164,654 Telecom Corp. of New Zealand, Ltd. (New Zealand) 321,502 514,469 Telenet Group Holding NV (Belgium) (NON) 5,419 206,465 USA Mobility, Inc. 9,701 134,553 Verizon Communications, Inc. 135,025 5,417,203 Vodafone Group PLC (United Kingdom) 443,493 1,231,296 Conglomerates (0.7%) 3M Co. 5,496 449,188 General Electric Co. 238,082 4,264,049 Marubeni Corp. (Japan) 22,000 133,799 Mitsui & Co., Ltd. (Japan) 36,700 569,700 Siemens AG (Germany) 9,733 930,870 SPX Corp. 29,439 1,774,289 Tyco International, Ltd. 4,200 196,182 Consumer cyclicals (5.3%) Advance America Cash Advance Centers, Inc. 22,591 202,189 Advance Auto Parts, Inc. 26,600 1,852,158 Aeropostale, Inc. (NON) 2,418 36,875 Alliance Data Systems Corp. (NON) (S) 1,301 135,096 Ameristar Casinos, Inc. 9,120 157,685 ANN, Inc. (NON) 7,243 179,482 Apollo Tyres, Ltd. (India) 133,571 148,627 Arbitron, Inc. 3,824 131,584 Asahi Diamond Industrial Co., Ltd. (Japan) 10,200 122,998 Ascena Retail Group, Inc. (NON) 7,120 211,606 Bayerische Motoren Werke (BMW) AG (Germany) 2,215 148,084 Belo Corp. Class A 14,746 92,900 Big Lots, Inc. (NON) 9,226 348,374 Brunswick Corp. 10,825 195,500 Buckle, Inc. (The) 6,011 245,670 Bunzl PLC (United Kingdom) 21,948 300,322 Burberry Group PLC (United Kingdom) 41,536 760,119 Cash America International, Inc. 3,374 157,330 Cato Corp. (The) Class A 3,436 83,151 Christian Dior SA (France) 3,958 467,811 Cia Hering (Brazil) 8,400 146,181 Coach, Inc. 36,162 2,207,328 Compass Group PLC (United Kingdom) 51,509 487,709 Conn's, Inc. (NON) 15,065 167,222 Ctrip.com International, Ltd. ADR (China) (NON) 3,700 86,580 Daimler AG (Registered Shares) (Germany) 8,024 352,223 Deluxe Corp. 12,079 274,918 Dillards, Inc. Class A 3,545 159,100 Dongfeng Motor Group Co., Ltd. (China) 36,000 61,350 DSW, Inc. Class A 5,694 251,732 Dun & Bradstreet Corp. (The) 26,600 1,990,478 Elders, Ltd. (Australia) (NON) 35,584 9,466 Expedia, Inc. 30,950 898,169 Express, Inc. (NON) 13,275 264,704 EZCORP, Inc. Class A (NON) 14,601 385,028 FelCor Lodging Trust, Inc. (NON) (R) 101,454 309,435 Fiat Industrial SpA (Italy) (NON) 48,164 410,357 Fiat SpA (Italy) (S) 54,705 250,167 Finish Line, Inc. (The) Class A 18,224 351,450 Foot Locker, Inc. 79,200 1,888,128 Galaxy Entertainment Group, Ltd. (Hong Kong) (NON) 64,000 116,227 GameStop Corp. Class A (NON) (S) 35,328 852,465 Genesco, Inc. (NON) 3,721 229,735 Genting Bhd (Malaysia) 18,200 63,051 GNC Holdings, Inc. Class A (NON) 11,993 347,197 GOME Electrical Appliances Holdings, Ltd. (China) 283,000 65,788 Gordmans Stores, Inc. (NON) 3,106 39,042 Harman International Industries, Inc. 29,000 1,103,160 Helen of Troy, Ltd. (Bermuda) (NON) 3,864 118,625 Hillenbrand, Inc. 12,671 282,817 Hino Motors, Ltd. (Japan) 71,000 430,005 Iconix Brand Group, Inc. (NON) 7,417 120,823 Indofood Agri Resources, Ltd. (Singapore) (NON) 6,000 5,833 Industria de Diseno Textil (Inditex) SA (Spain) 5,663 462,684 Interpublic Group of Companies, Inc. (The) 159,100 1,548,043 JB Hi-Fi, Ltd. (Australia) (S) 6,652 76,846 Jos. A. Bank Clothiers, Inc. (NON) 3,457 168,563 Kimberly-Clark Corp. 51,600 3,795,696 Kingfisher PLC (United Kingdom) 135,609 527,213 Knology, Inc. (NON) 18,250 259,150 La-Z-Boy, Inc. (NON) 19,298 229,646 Leapfrog Enterprises, Inc. (NON) 74,813 418,205 LG Corp. (South Korea) 1,783 95,199 Limited Brands, Inc. 47,600 1,920,660 Localiza Rent a Car SA (Brazil) 6,000 82,348 M6-Metropole Television (France) 11,803 175,364 Media Nusantara Citra Tbk PT (Indonesia) 1,967,500 284,195 Men's Wearhouse, Inc. (The) 6,998 226,805 Moody's Corp. 21,579 726,781 Myer Holdings, Ltd. (Australia) 38,987 77,044 Navistar International Corp. (NON) 18,647 706,348 News Corp. Class A 64,704 1,154,319 Next PLC (United Kingdom) 16,548 702,881 Nissan Motor Co., Ltd. (Japan) 79,000 709,069 Nu Skin Enterprises, Inc. Class A 4,056 197,000 Omnicom Group, Inc. 62,400 2,781,792 OPAP SA (Greece) 23,219 205,172 Pearson PLC (United Kingdom) 6,767 126,730 Perry Ellis International, Inc. (NON) 12,316 175,134 Peugeot SA (France) 26,462 412,638 Porsche Automobil Holding SE (Preference) (Germany) 6,070 324,837 PPR SA (France) 1,817 259,855 PVH Corp. 2,025 142,742 R. R. Donnelley & Sons Co. 63,300 913,419 Randstad Holding NV (Netherlands) 3,104 91,373 Rent-A-Center, Inc. 4,000 148,000 Scholastic Corp. 4,219 126,443 Select Comfort Corp. (NON) 7,813 169,464 Signet Jewelers, Ltd. (Bermuda) 3,584 157,553 Sinclair Broadcast Group, Inc. Class A 31,408 355,853 Sonic Automotive, Inc. Class A 41,893 620,435 Sony Corp. (Japan) 38,800 699,256 Stella International Holdings, Ltd. (Hong Kong) 33,500 72,779 Steven Madden, Ltd. (NON) 5,085 175,433 Suzuki Motor Corp. (Japan) 25,800 531,890 Swire Pacific, Ltd. (Hong Kong) 71,500 860,918 SYKES Enterprises, Inc. (NON) 480 7,584 Tempur-Pedic International, Inc. (NON) 3,718 195,307 TJX Cos., Inc. (The) 58,600 3,782,630 TNS, Inc. (NON) 9,537 168,996 Town Sports International Holdings, Inc. (NON) 14,765 108,523 Trump Entertainment Resorts, Inc. (NON) (F) 180 765 TRW Automotive Holdings Corp. (NON) 20,300 661,780 TUI Travel PLC (United Kingdom) 73,982 189,861 Valeo SA (France) 2,841 112,419 ValueClick, Inc. (NON) 4,092 66,659 Vertis Holdings, Inc. (NON) (F) 593 6 VF Corp. 18,946 2,405,953 Viacom, Inc. Class B 45,561 2,068,925 Volkswagen AG (Preference) (Germany) 3,099 463,421 VOXX International Corp. (NON) 31,686 267,747 Wal-Mart Stores, Inc. 112,102 6,699,216 Walt Disney Co. (The) 19,000 712,500 Warnaco Group, Inc. (The) (NON) 6,240 312,250 Wet Seal, Inc. (The) Class A (NON) 45,517 148,385 Williams-Sonoma, Inc. 42,000 1,617,000 WPP PLC (Ireland) 41,383 432,174 Wyndham Worldwide Corp. 20,000 756,600 Consumer staples (4.3%) AFC Enterprises (NON) 36,860 541,842 Ajinomoto Co., Inc. (Japan) 9,000 107,970 Anheuser-Busch InBev NV (Belgium) 16,332 997,437 Arcos Dorados Holdings, Inc. Class A (Argentina) 4,861 99,796 Associated British Foods PLC (United Kingdom) 7,470 128,333 Avis Budget Group, Inc. (NON) 24,411 261,686 Beacon Roofing Supply, Inc. (NON) 12,925 261,473 BRF - Brasil Foods SA ADR (Brazil) 1,989 38,885 Brinker International, Inc. 10,080 269,741 British American Tobacco (BAT) PLC (United Kingdom) 11,759 557,560 Bunge, Ltd. 805 46,046 Career Education Corp. (NON) 5,209 41,516 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) 58,000 3,734 Chiquita Brands International, Inc. (NON) 700 5,838 Coca-Cola Co. (The) 41,100 2,875,767 Core-Mark Holding Co., Inc. 2,448 96,941 Corn Products International, Inc. 830 43,650 Costco Wholesale Corp. 10,800 899,856 CVS Caremark Corp. 56,700 2,312,226 Danone (France) 6,007 377,317 Denny's Corp. (NON) 62,250 234,060 Diageo PLC (United Kingdom) 29,960 653,755 DineEquity, Inc. (NON) 4,101 173,103 Dollar Thrifty Automotive Group (NON) 2,437 171,224 Domino's Pizza, Inc. (NON) 8,107 275,233 Dr. Pepper Snapple Group, Inc. 74,900 2,957,052 Elizabeth Arden, Inc. (NON) 12,608 467,000 Energizer Holdings, Inc. (NON) 16,070 1,245,104 Genuine Parts Co. 40,600 2,484,720 Glanbia PLC (Ireland) 2,493 14,920 Heineken Holding NV (Netherlands) 8,698 354,978 Imperial Tobacco Group PLC (United Kingdom) 2,699 102,022 IOI Corp. Bhd (Malaysia) 21,500 36,436 Japan Tobacco, Inc. (Japan) 240 1,128,081 Kao Corp. (Japan) 16,700 455,937 Kerry Group PLC Class A (Ireland) 24,873 910,432 Koninklijke Ahold NV (Netherlands) 75,409 1,014,086 Kroger Co. (The) 67,900 1,644,538 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 36,473 Lawson, Inc. (Japan) 8,200 511,721 Libbey, Inc. (NON) 11,119 141,656 Lincoln Educational Services Corp. 4,934 38,979 Lorillard, Inc. 14,800 1,687,200 Maple Leaf Foods, Inc. (Canada) 1,612 17,137 McDonald's Corp. 14,900 1,494,917 Nestle SA (Switzerland) 25,157 1,444,334 Olam International, Ltd. (Singapore) 142,045 232,352 Papa John's International, Inc. (NON) 7,875 296,730 PepsiCo, Inc. 29,027 1,925,941 Philip Morris International, Inc. 76,878 6,033,385 Prestige Brands Holdings, Inc. (NON) 23,893 269,274 Procter & Gamble Co. (The) 66,640 4,445,554 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 19,101 Rakuten, Inc. (Japan) 321 345,223 Reckitt Benckiser Group PLC (United Kingdom) 12,165 599,471 Safeway, Inc. 132,304 2,783,676 Sally Beauty Holdings, Inc. (NON) 9,122 192,748 Smithfield Foods, Inc. (NON) 907 22,022 Spartan Stores, Inc. 6,906 127,761 Spectrum Brands Holdings, Inc. (NON) 4,543 124,478 Starbucks Corp. 11,900 547,519 Tate & Lyle PLC (United Kingdom) 2,830 30,900 Tesco PLC (United Kingdom) 25,242 158,017 Toyota Tsusho Corp. (Japan) 27,200 480,197 TripAdvisor, Inc. 30,950 780,250 Tyson Foods, Inc. Class A 1,587 32,756 Unilever NV (Netherlands) 20,942 719,180 Unilever PLC (United Kingdom) 4,469 150,008 USANA Health Sciences, Inc. (NON) 3,163 96,060 Walgreen Co. 49,900 1,649,694 Wendy's Co. (The) 106,700 571,912 WM Morrison Supermarkets PLC (United Kingdom) 66,540 336,277 Yamazaki Baking Co., Inc. (Japan) 46,000 603,902 Zhongpin, Inc. (China) (NON) 13,800 117,576 Energy (4.6%) Alpha Natural Resources, Inc. (NON) 4,384 89,565 Basic Energy Services, Inc. (NON) 15,537 306,079 BG Group PLC (United Kingdom) 63,809 1,360,875 BP PLC (United Kingdom) 132,386 944,078 Caltex Australia, Ltd. (Australia) 33,715 405,149 Cameron International Corp. (NON) 70,100 3,448,219 Canadian Natural Resources, Ltd. (Canada) 11,800 441,885 Chevron Corp. 44,163 4,698,943 Clayton Williams Energy, Inc. (NON) 2,480 188,182 Compagnie Generale de Geophysique-Veritas (France) (NON) 24,208 563,284 Compton Petroleum Corp. (Canada) (NON) 12,497 53,112 ConocoPhillips 52,803 3,847,755 Contango Oil & Gas Co. (NON) 3,043 177,042 CVR Energy, Inc. (NON) 10,772 201,760 Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) (RES) 8,432 143,344 Energy Partners, Ltd. (NON) 11,675 170,455 ENI SpA (Italy) 33,794 698,034 Exxon Mobil Corp. 155,405 13,172,128 Gazprom OAO ADR (Russia) 20,800 222,165 Halliburton Co. 44,281 1,528,137 Helix Energy Solutions Group, Inc. (NON) 22,287 352,135 HollyFrontier Corp. 47,500 1,111,500 Inpex Corp. (Japan) 72 452,778 Key Energy Services, Inc. (NON) 25,820 399,435 Marathon Oil Corp. 58,200 1,703,514 Marathon Petroleum Corp. 29,050 967,075 Murphy Oil Corp. 47,800 2,664,372 Newpark Resources, Inc. (NON) 22,005 209,048 Nexen, Inc. (Canada) 8,036 127,866 Occidental Petroleum Corp. 6,508 609,800 Oceaneering International, Inc. 77,900 3,593,527 Petrofac, Ltd. (United Kingdom) 15,560 347,482 Petroleo Brasileiro SA ADR (Brazil) 3,100 77,035 Rosetta Resources, Inc. (NON) 5,526 240,381 Royal Dutch Shell PLC Class A (United Kingdom) 22,301 811,413 Royal Dutch Shell PLC Class A (United Kingdom) 6,636 243,957 Royal Dutch Shell PLC Class B (United Kingdom) 23,916 910,152 Schlumberger, Ltd. 12,500 853,875 Stallion Oilfield Holdings, Ltd. 923 30,921 Statoil ASA (Norway) 29,959 767,313 Stone Energy Corp. (NON) 20,440 539,207 Superior Energy Services (NON) 4,878 138,730 Swift Energy Co. (NON) 10,114 300,588 Technip SA (France) 3,625 338,803 Tesoro Corp. (NON) 46,200 1,079,232 Total SA (France) 16,558 845,137 Tullow Oil PLC (United Kingdom) 14,402 313,053 Unit Corp. (NON) 3,846 178,454 Vaalco Energy, Inc. (NON) 21,293 128,610 Valero Energy Corp. 158,600 3,338,530 W&T Offshore, Inc. 10,290 218,251 Walter Energy, Inc. 1,371 83,028 Western Refining, Inc. (NON) 9,061 120,421 Financials (6.4%) 3i Group PLC (United Kingdom) 56,402 157,750 ACE, Ltd. 4,839 339,311 Affiliated Managers Group (NON) 16,100 1,544,795 Aflac, Inc. 32,100 1,388,646 Agree Realty Corp. (R) 6,979 170,148 AIA Group, Ltd. (Hong Kong) 142,000 442,589 Allianz SE (Germany) 6,606 631,340 Allied World Assurance Co. Holdings AG 31,023 1,952,277 American Capital Agency Corp. (R) 2,735 76,799 American Equity Investment Life Holding Co. 21,263 221,135 American Express Co. 29,500 1,391,515 American Financial Group, Inc. 5,360 197,730 American Safety Insurance Holdings, Ltd. (NON) 10,683 232,355 Amtrust Financial Services, Inc. 3,669 87,139 Annaly Capital Management, Inc. (R) 92,900 1,482,684 Anworth Mortgage Asset Corp. (R) 17,350 108,958 Arch Capital Group, Ltd. (NON) 16,096 599,254 Arlington Asset Investment Corp. Class A 4,492 95,814 Ashford Hospitality Trust, Inc. (R) 16,862 134,896 Aspen Insurance Holdings, Ltd. 6,794 180,041 Assurant, Inc. 36,700 1,506,902 Assured Guaranty, Ltd. (Bermuda) 42,809 562,510 Australia & New Zealand Banking Group, Ltd. (Australia) 74,856 1,568,685 AvalonBay Communities, Inc. (R) 4,900 639,940 Aviva PLC (United Kingdom) 137,078 636,354 AXA SA (France) 9,856 127,019 Banco Bradesco SA ADR (Brazil) 2,884 48,105 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 247,924 Banco Santander Central Hispano SA (Spain) 13,490 101,922 Bank of America Corp. 256,534 1,426,329 Bank of Marin Bancorp. 2,760 103,748 Bank of the Ozarks, Inc. 8,933 264,685 Barclays PLC (United Kingdom) 364,088 986,304 Berkshire Hathaway, Inc. Class B (NON) 31,400 2,395,820 BNP Paribas SA (France) 23,366 914,734 British Land Company PLC (United Kingdom) (R) 24,971 178,555 Broadridge Financial Solutions, Inc. 25,100 566,005 Cardinal Financial Corp. 12,902 138,567 Cardtronics, Inc. (NON) 7,277 196,916 CBL & Associates Properties, Inc. (R) 16,706 262,284 CFS Retail Property Trust (Australia) (R) 72,345 124,555 Cheung Kong Holdings, Ltd. (Hong Kong) 18,000 213,279 China Construction Bank Corp. (China) 670,000 468,416 Chubb Corp. (The) 16,400 1,135,208 Citigroup, Inc. 98,663 2,595,824 Citizens & Northern Corp. 8,315 153,578 CNO Financial Group, Inc. (NON) 28,769 181,532 Commerzbank AG (Germany) (NON) (S) 49,744 83,775 CommonWealth REIT (R) 23,406 389,476 CubeSmart (R) 11,021 117,263 DBS Group Holdings, Ltd. (Singapore) 15,000 132,875 Deutsche Bank AG (Germany) 11,973 452,538 Dexus Property Group (Australia) 111,547 94,726 DFC Global Corp. (NON) 6,749 121,887 East West Bancorp, Inc. 22,828 450,853 Education Realty Trust, Inc. (R) 20,055 205,163 Endurance Specialty Holdings, Ltd. (Bermuda) 27,600 1,055,700 Equity Residential Trust (R) 10,500 598,815 Extra Space Storage, Inc. (R) 5,532 134,040 Fifth Third Bancorp 92,800 1,180,416 Financial Institutions, Inc. 8,562 138,191 First Financial Bancorp 6,567 109,275 First Industrial Realty Trust (NON) (R) 11,636 119,036 Flushing Financial Corp. 14,955 188,882 FXCM, Inc. Class A 21,798 212,531 Glimcher Realty Trust (R) 15,052 138,478 Goldman Sachs Group, Inc. (The) 11,949 1,080,548 Hang Lung Group, Ltd. (Hong Kong) 100,000 547,431 Hartford Financial Services Group, Inc. (The) 86,500 1,405,625 Heartland Financial USA, Inc. 5,752 88,236 Henderson Land Development Co., Ltd. (Hong Kong) 18,000 89,120 Home Bancshares, Inc. 6,382 165,358 HSBC Holdings PLC (London Exchange) (United Kingdom) 140,048 1,063,135 Hudson City Bancorp, Inc. 128,400 802,500 Huntington Bancshares, Inc. 150,400 825,696 Industrial and Commercial Bank of China, Ltd. (China) 176,000 104,745 ING Groep NV GDR (Netherlands) (NON) 53,425 380,719 Interactive Brokers Group, Inc. Class A 16,713 249,692 International Bancshares Corp. 11,254 206,342 Invesco Mortgage Capital, Inc. (R) 6,418 90,173 Israel Corp., Ltd. (The) (Israel) 775 484,884 Itau Unibanco Holding SA ADR (Preference) (Brazil) 7,800 144,768 JPMorgan Chase & Co. 121,898 4,053,109 KB Financial Group, Inc. (South Korea) 2,010 63,470 Kinnevik Investment AB Class B (Sweden) 23,373 454,897 Lexington Realty Trust (R) 25,717 192,620 LIC Housing Finance, Ltd. (India) 17,767 73,924 Lloyds Banking Group PLC (United Kingdom) (NON) 614,175 245,309 LSR Group OJSC GDR (Russia) 18,301 61,685 LTC Properties, Inc. (R) 9,244 285,270 Macquarie Group, Ltd. (Australia) 3,496 84,975 Maiden Holdings, Ltd. (Bermuda) 14,221 124,576 MainSource Financial Group, Inc. 12,762 112,688 MarketAxess Holdings, Inc. 1,627 48,989 MFA Financial, Inc. (R) 14,680 98,650 Mission West Properties (R) 12,235 110,360 Mitsubishi Estate Co., Ltd. (Japan) 9,000 134,279 Mitsubishi UFJ Financial Group, Inc. (Japan) 163,100 691,908 Mitsui Fudosan Co., Ltd. (Japan) 12,000 174,644 Mizuho Financial Group, Inc. (Japan) 483,060 651,898 Morgan Stanley 90,900 1,375,317 Nasdaq OMX Group, Inc. (The) (NON) 53,800 1,318,638 National Australia Bank, Ltd. (Australia) 22,311 531,891 National Bank of Canada (Canada) 2,956 209,321 National Financial Partners Corp. (NON) 6,942 93,856 National Health Investors, Inc. (R) 9,700 426,606 Nelnet, Inc. Class A 7,788 190,572 Newcastle Investment Corp. (R) 33,038 153,627 Omega Healthcare Investors, Inc. (R) 6,981 135,082 Oriental Financial Group (Puerto Rico) 10,788 130,643 ORIX Corp. (Japan) 10,370 854,846 Ping An Insurance (Group) Co. of China, Ltd. (China) 31,000 205,012 PNC Financial Services Group, Inc. 55,900 3,223,753 Popular, Inc. (Puerto Rico) (NON) 51,826 72,038 Portfolio Recovery Associates, Inc. (NON) 3,545 239,358 Protective Life Corp. 6,625 149,460 Prudential PLC (United Kingdom) 59,424 585,534 PS Business Parks, Inc. (R) 4,428 245,444 Rayonier, Inc. (R) 69,950 3,121,869 RenaissanceRe Holdings, Ltd. 11,525 857,114 Republic Bancorp, Inc. Class A 3,083 70,601 Saul Centers, Inc. (R) 3,343 118,409 Sberbank of Russia ADR (Russia) (NON) 30,220 297,318 SCOR (France) 4,648 108,300 Simon Property Group, Inc. (R) 9,000 1,160,460 Soho China, Ltd. (China) 178,000 118,678 Southside Bancshares, Inc. 10,035 217,358 St. Joe Co. (The) (NON) 15,753 230,939 Stancorp Financial Group 4,539 166,808 Standard Chartered PLC (United Kingdom) 30,442 662,799 Starwood Property Trust, Inc. (R) 4,983 92,235 State Street Corp. 18,700 753,797 Svenska Handelsbanken AB Class A (Sweden) 13,778 361,842 Swedbank AB Class A (Sweden) 27,526 355,836 Swiss Life Holding AG (Switzerland) (NON) 4,742 433,602 Swiss Re AG (Switzerland) (NON) 4,177 212,729 Symetra Financial Corp. 14,303 129,728 Tokio Marine Holdings, Inc. (Japan) 32,300 714,478 Transatlantic Holdings, Inc. 2,251 123,197 Travelers Cos., Inc. (The) 14,300 846,131 TrustCo Bank Corp. NY 20,087 112,688 U.S. Bancorp 77,900 2,107,195 Universal Health Realty Income Trust (R) 2,159 84,201 Urstadt Biddle Properties, Inc. Class A (R) 6,889 124,553 Virginia Commerce Bancorp, Inc. (NON) 20,960 162,021 Walker & Dunlop, Inc. (NON) 6,761 84,918 Washington Banking Co. 9,742 116,027 Webster Financial Corp. 6,496 132,453 Wells Fargo & Co. 82,079 2,262,097 Westfield Retail Trust (Australia) (R) 164,739 419,071 Westpac Banking Corp. (Australia) 29,286 597,775 Wheelock and Co., Ltd. (Hong Kong) 62,000 153,414 World Acceptance Corp. (NON) 2,607 191,615 Health care (5.2%) Abbott Laboratories 20,600 1,158,338 ABIOMED, Inc. (NON) 9,796 180,932 Aetna, Inc. 44,073 1,859,440 Affymetrix, Inc. (NON) 23,332 95,428 Air Methods Corp. (NON) 1,258 106,238 Allergan, Inc. 43,500 3,816,690 Amedisys, Inc. (NON) 2,092 22,824 AmerisourceBergen Corp. 53,700 1,997,103 AmSurg Corp. (NON) 5,812 151,344 Astellas Pharma, Inc. (Japan) 13,900 564,783 AstraZeneca PLC (United Kingdom) 21,554 998,378 athenahealth, Inc. (NON) 1,911 93,868 AVEO Pharmaceuticals, Inc. (NON) 5,791 99,605 Bayer AG (Germany) 2,750 175,815 BioMarin Pharmaceuticals, Inc. (NON) 2,976 102,315 Biosensors International Group, Ltd. (Singapore) (NON) 237,000 261,152 Biotest AG (Preference) (Germany) 2,434 125,243 Cardinal Health, Inc. 36,900 1,498,509 Centene Corp. (NON) 6,589 260,859 Coloplast A/S Class B (Denmark) 2,061 295,851 Computer Programs & Systems, Inc. 1,442 73,701 Conmed Corp. (NON) 11,707 300,519 Cooper Companies, Inc. (The) 3,263 230,107 Covidien PLC (Ireland) 16,300 733,663 Cubist Pharmaceuticals, Inc. (NON) 10,833 429,203 Depomed, Inc. (NON) 15,074 78,083 Elan Corp. PLC ADR (Ireland) (NON) 27,460 377,300 Eli Lilly & Co. 67,790 2,817,352 Endo Pharmaceuticals Holdings, Inc. (NON) 28,264 975,956 Forest Laboratories, Inc. (NON) 87,032 2,633,588 Fresenius SE (Germany) 6,276 580,593 Gentiva Health Services, Inc. (NON) 4,054 27,365 Gilead Sciences, Inc. (NON) 93,200 3,814,676 GlaxoSmithKline PLC (United Kingdom) 64,686 1,475,010 Greatbatch, Inc. (NON) 10,892 241,749 Grifols SA ADR (Spain) (NON) 54,129 299,334 Hi-Tech Pharmacal Co., Inc. (NON) 5,426 211,017 Humana, Inc. 19,500 1,708,395 ISTA Pharmaceuticals, Inc. (NON) 20,527 144,715 Jazz Pharmaceuticals, Inc. (NON) 18,832 727,480 Johnson & Johnson 62,080 4,071,206 Kensey Nash Corp. (NON) 4,070 78,103 Kindred Healthcare, Inc. (NON) 17,010 200,208 Laboratory Corp. of America Holdings (NON) 19,700 1,693,609 Lincare Holdings, Inc. 4,911 126,262 Magellan Health Services, Inc. (NON) 5,337 264,021 Medco Health Solutions, Inc. (NON) 52,300 2,923,570 Medicines Co. (The) (NON) 6,584 122,726 Medicis Pharmaceutical Corp. Class A 4,847 161,163 MELA Sciences, Inc. (NON) 24,718 91,209 Merck & Co., Inc. 57,199 2,156,402 Metropolitan Health Networks, Inc. (NON) 21,623 161,524 Mitsubishi Tanabe Pharma (Japan) 30,200 477,594 Molina Healthcare, Inc. (NON) 9,381 209,478 Momenta Pharmaceuticals, Inc. (NON) 3,690 64,169 Novartis AG (Switzerland) 25,979 1,484,085 Obagi Medical Products, Inc. (NON) 14,444 146,773 Omnicare, Inc. 12,742 438,962 Onyx Pharmaceuticals, Inc. (NON) 3,336 146,617 OraSure Technologies, Inc. (NON) 60,135 547,830 Orion Oyj Class B (Finland) 11,501 223,782 Par Pharmaceutical Cos., Inc. (NON) 17,594 575,852 Pernix Therapeutics Holdings (NON) 6,979 64,626 Pfizer, Inc. 165,723 3,586,246 Questcor Pharmaceuticals, Inc. (NON) 4,035 167,775 Roche Holding AG (Switzerland) 3,148 532,382 RTI Biologics, Inc. (NON) 40,288 178,879 Salix Pharmaceuticals, Ltd. (NON) 3,457 165,417 Sanofi (France) 24,951 1,825,690 Spectrum Pharmaceuticals, Inc. (NON) 13,266 194,082 STAAR Surgical Co. (NON) 14,308 150,091 Suzuken Co., Ltd. (Japan) 9,400 260,402 SXC Health Solutions Corp. (Canada) (NON) 2,756 155,659 Synergetics USA, Inc. (NON) 12,635 93,246 Synthes, Inc. (Switzerland) 2,441 408,600 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 11,844 478,024 Thoratec Corp. (NON) 3,541 118,836 Triple-S Management Corp. Class B (Puerto Rico) (NON) 10,126 202,723 United Therapeutics Corp. (NON) 2,181 103,052 UnitedHealth Group, Inc. 69,476 3,521,044 ViroPharma, Inc. (NON) 21,311 583,708 Waters Corp. (NON) 36,300 2,688,015 WellCare Health Plans, Inc. (NON) 3,793 199,133 Zoll Medical Corp. (NON) 1,969 124,401 Technology (8.2%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) 6,396 233,518 Accenture PLC Class A 52,000 2,767,960 Actuate Corp. (NON) 59,951 351,313 Acxiom Corp. (NON) 15,282 186,593 Advanced Micro Devices, Inc. (NON) 14,700 79,380 Anixter International, Inc. (NON) 2,435 145,223 Apple, Inc. (NON) 84,083 34,053,615 Applied Materials, Inc. 279,400 2,992,374 Aspen Technology, Inc. (NON) 7,144 123,948 Asustek Computer, Inc. (Taiwan) 18,960 134,925 Baidu, Inc. ADR (China) (NON) 2,400 279,528 CA, Inc. 59,600 1,204,814 CACI International, Inc. Class A (NON) 2,266 126,715 Ceva, Inc. (NON) 5,318 160,923 Cirrus Logic, Inc. (NON) 8,889 140,891 Cisco Systems, Inc. 51,858 937,593 Coherent, Inc. (NON) 1,329 69,467 Computershare, Ltd. (Australia) 15,554 127,264 Concur Technologies, Inc. (NON) 2,681 136,168 Cypress Semiconductor Corp. (NON) 16,540 279,361 Dell, Inc. (NON) 163,224 2,387,967 EnerSys (NON) 9,119 236,820 Entegris, Inc. (NON) 28,400 247,790 Entropic Communications, Inc. (NON) (S) 32,740 167,301 Fair Isaac Corp. 10,856 389,079 FEI Co. (NON) 10,186 415,385 First Solar, Inc. (NON) 2,804 94,663 Fujitsu, Ltd. (Japan) 171,000 887,280 Gemalto NV (Netherlands) 2,937 142,253 Google, Inc. Class A (NON) 9,837 6,353,718 GT Advanced Technologies, Inc. (NON) 4,896 35,447 Harris Corp. 18,400 663,136 Hewlett-Packard Co. 93,928 2,419,585 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 14,400 119,808 HomeAway, Inc. (NON) (S) 3,913 90,977 Hon Hai Precision Industry Co., Ltd. (Taiwan) 36,100 98,654 Honeywell International, Inc. 79,600 4,326,260 IBM Corp. 31,915 5,868,530 Infineon Technologies AG (Germany) 47,216 355,381 Infospace, Inc. (NON) 8,025 88,195 InnerWorkings, Inc. (NON) 10,511 97,857 Integrated Silicon Solutions, Inc. (NON) 5,191 47,446 Intel Corp. 70,641 1,713,044 Ixia (NON) 17,688 185,901 KEMET Corp. (NON) 9,623 67,842 Konami Corp. (Japan) 14,700 439,711 Kulicke & Soffa Industries, Inc. (NON) 25,705 237,771 L-3 Communications Holdings, Inc. 35,600 2,373,808 Lenovo Group, Ltd. (China) 300,000 199,364 Lexmark International, Inc. Class A 3,729 123,318 LivePerson, Inc. (NON) 9,551 119,865 LTX-Credence Corp. (NON) 1,911 10,224 Manhattan Associates, Inc. (NON) 4,880 197,542 Microsoft Corp. 322,060 8,360,678 MicroStrategy, Inc. (NON) 1,709 185,119 Monotype Imaging Holdings, Inc. (NON) 12,593 196,325 Nanometrics, Inc. (NON) 6,134 112,988 NIC, Inc. (NON) 7,265 96,697 Nokia OYJ (Finland) 6,690 32,328 Nova Measuring Instruments, Ltd. (Israel) (NON) 18,541 136,647 Novellus Systems, Inc. (NON) 37,812 1,561,257 Omnivision Technologies, Inc. (NON) 6,396 78,255 Oracle Corp. 125,249 3,212,637 Pace PLC (United Kingdom) 57,759 64,311 PC-Tel, Inc. 6,137 41,977 Photronics, Inc. (NON) 20,555 124,974 Plantronics, Inc. 3,331 118,717 QLogic Corp. (NON) 124,716 1,870,740 Qualcomm, Inc. 19,922 1,089,733 Quest Software, Inc. (NON) 8,700 161,820 RF Micro Devices, Inc. (NON) 37,292 201,377 Samsung Electronics Co., Ltd. (South Korea) 269 247,083 SanDisk Corp. (NON) 1,600 78,736 SAP AG (Germany) 6,284 332,256 Silicon Graphics International Corp. (NON) (S) 6,053 69,367 Skyworth Digital Holdings, Ltd. (China) 428,000 149,121 Spreadtrum Communications, Inc. ADR (China) 2,700 56,376 STEC, Inc. (NON) (S) 12,879 110,631 Synchronoss Technologies, Inc. (NON) 4,899 147,999 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 33,000 82,526 Taleo Corp. Class A (NON) 2,533 98,002 Tech Data Corp. (NON) 28,370 1,401,762 Telefonaktiebolaget LM Ericsson Class B (Sweden) 16,089 163,430 Tencent Holdings, Ltd. (China) 9,400 189,298 Teradata Corp. (NON) 17,400 844,074 Teradyne, Inc. (NON) 152,102 2,073,150 TIBCO Software, Inc. (NON) 10,753 257,104 TTM Technologies, Inc. (NON) 23,515 257,724 Ultimate Software Group, Inc. (NON) 2,056 133,887 Ultratech, Inc. (NON) 3,300 81,081 Unimicron Technology Corp. (Taiwan) 105,000 123,376 Unisys Corp. (NON) 2,725 53,710 Verint Systems, Inc. (NON) 6,584 181,323 Websense, Inc. (NON) 6,928 129,761 Western Digital Corp. (NON) 35,900 1,111,105 Transportation (0.5%) AirAsia Bhd (Malaysia) 200,900 238,416 Alaska Air Group, Inc. (NON) 5,179 388,891 Central Japan Railway Co. (Japan) 124 1,046,554 ComfortDelgro Corp., Ltd. (Singapore) 247,000 269,094 Deutsche Post AG (Germany) 10,227 157,237 Genesee & Wyoming, Inc. Class A (NON) 7,044 426,726 Hitachi Transport System, Ltd. (Japan) 5,200 89,243 International Consolidated Airlines Group SA (United Kingdom) (NON) 74,707 167,503 Southwest Airlines Co. 84,896 726,710 Swift Transportation Co. (NON) 30,692 252,902 United Continental Holdings, Inc. (NON) 91,200 1,720,944 US Airways Group, Inc. (NON) (S) 19,300 97,851 Wabtec Corp. 2,565 179,422 Yangzijiang Shipbuilding Holdings, Ltd. (China) 818,000 572,346 Utilities and power (1.4%) AES Corp. (The) (NON) 137,879 1,632,487 Alliant Energy Corp. 20,523 905,270 Ameren Corp. 19,500 646,035 American Electric Power Co., Inc. 22,863 944,471 Centrica PLC (United Kingdom) 82,265 369,214 China Resources Power Holdings Co., Ltd. (China) 62,000 119,502 China WindPower Group, Ltd. (China) (NON) 1,890,000 70,727 Chubu Electric Power, Inc. (Japan) 7,500 140,036 CMS Energy Corp. 38,700 854,496 Electric Power Development Co. (Japan) 6,700 178,077 Enel SpA (Italy) 97,354 394,517 Energias de Portugal (EDP) SA (Portugal) 237,273 734,143 Entergy Corp. 17,500 1,278,375 Exelon Corp. 74,700 3,239,739 Fortum OYJ (Finland) 6,501 138,314 GDF Suez (France) 4,258 115,806 International Power PLC (United Kingdom) 15,292 80,001 NRG Energy, Inc. (NON) 41,800 757,416 Origin Energy, Ltd. (Australia) 12,948 175,963 Public Power Corp. SA (Greece) 9,765 47,504 Red Electrica Corp. SA (Spain) 21,847 932,179 RWE AG (Germany) 5,312 186,092 TECO Energy, Inc. 122,400 2,342,736 Toho Gas Co., Ltd. (Japan) 41,000 261,010 Tokyo Gas Co., Ltd. (Japan) 67,000 307,887 Westar Energy, Inc. 28,157 813,626 Total common stocks (cost $499,520,229) CORPORATE BONDS AND NOTES (17.6%) (a) Principal amount Value Basic materials (1.3%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $55,000 $60,638 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 190,000 193,124 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 172,406 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 95,660 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 665,000 735,611 Ardagh Glass Finance PLC sr. sec. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 75,000 100,560 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $305,000 266,113 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 365,000 349,488 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 460,000 568,356 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 120,000 127,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 320,075 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.546s, 2013 (Netherlands) 105,000 97,650 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 307,088 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 140,000 147,644 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 385,957 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 75,000 70,688 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 569,690 Exopack Holding Corp. 144A sr. notes 10s, 2018 185,000 185,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 361,800 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 105,000 101,850 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 210,000 212,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 200,000 202,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 320,929 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,617,000 1,711,999 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 125,000 103,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 206,250 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 153,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 280,900 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 155,000 157,325 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 135,000 130,110 International Paper Co. sr. unsec. notes 7.95s, 2018 $505,000 614,701 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 425,953 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 93,000 101,603 Lyondell Chemical Co. company guaranty notes 11s, 2018 436,504 476,881 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 335,000 347,563 Momentive Performance Materials, Inc. notes 9s, 2021 430,000 326,800 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 120,000 88,650 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 185,000 184,075 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 60,000 59,700 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 445,000 477,263 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 268,000 265,990 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 295,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 95,923 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $275,000 292,875 Pregis Corp. company guaranty notes FRN 6.572s, 2013 EUR 50,000 62,804 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $165,000 157,575 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 395,000 539,085 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 388,098 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 200,000 200,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 51,975 Solo Cup Co. company guaranty notes 10 1/2s, 2013 65,000 65,975 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 265,000 289,513 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 315,000 341,775 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 286,000 298,155 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 260,000 299,000 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 130,000 115,700 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 250,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 335,000 338,350 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 175,000 106,750 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 180,000 196,358 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec notes 6s, 2041 (Canada) 30,000 30,545 Capital goods (0.9%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 595,000 629,213 Allison Transmission 144A company guaranty 11s, 2015 239,000 252,145 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 420,000 446,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 105,000 102,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 133,650 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 15,000 14,850 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 245,000 265,825 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 387,862 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 81,938 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 170,000 159,800 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 175,000 175,875 Berry Plastics Corp. notes 9 3/4s, 2021 195,000 194,513 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 96,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 273,148 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 240,000 246,000 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 110,000 114,950 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 78,406 Exide Technologies sr. notes 8 5/8s, 2018 $405,000 311,850 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 265,000 270,963 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 390,000 403,609 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 500,000 512,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,126,034 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 80,000 71,600 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 415,000 399,438 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 165,000 170,775 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 142,001 Reynolds Group DL Escrew, Inc./Reynolds Group Escrew, LLC 144A company guaranty sr. notes 8 3/4s, 2016 135,000 142,088 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 190,000 193,325 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 99,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 104,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 97,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 105,000 48,038 Ryerson, Inc. company guaranty sr. notes 12s, 2015 520,000 525,200 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 463,106 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 135,000 140,400 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 116,600 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 215,250 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 125,000 138,125 Terex Corp. sr. unsec. sub. notes 8s, 2017 440,000 431,200 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 414,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 221,000 238,128 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 354,750 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 869,440 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 810 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 196,178 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 197,370 American Tower REIT, Inc. sr. unsec. notes 7s, 2017 (R ) 440,000 496,882 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 111,000 124,864 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 254,657 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 183,000 224,676 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 715,000 961,736 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 185,000 191,475 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 620,000 686,650 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 85,800 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 125,079 144,466 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 205,000 218,581 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 187,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 158,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 185,000 192,400 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 629,821 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 500,000 530,000 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 125,000 125,469 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 273,981 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 555,000 531,413 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 760,000 966,954 Cox Communications, Inc. 144A notes 5 7/8s, 2016 206,000 237,256 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 249,375 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 716,000 716,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 108,000 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 76,653 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 150,000 157,875 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 435,000 606,786 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 165,825 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 231,150 Hughes Satellite Systems Corp. 144A sr. notes 6 1/2s, 2019 295,000 307,538 Hughes Satellite Systems Corp. 144A sr. unsec. notes 7 5/8s, 2021 325,000 341,250 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 174,900 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 247,000 352,202 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 279,236 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 425,000 435,094 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 189,163 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 275,000 289,438 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 320,000 323,600 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 529,843 511,299 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,238,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 200,000 193,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 157,500 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 237,374 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 193,094 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 536,000 548,060 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 45,000 44,325 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 228,169 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 426,300 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 75,000 68,625 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 499,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 310,000 306,900 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 280,800 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 253,000 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 115,000 115,434 Qwest Corp. notes 6 3/4s, 2021 825,000 898,065 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 125,877 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 631,000 695,761 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 20,000 21,750 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 470,000 506,425 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 802,969 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 550,000 492,938 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 180,000 149,400 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 255,000 267,431 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 50,000 56,046 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 770,000 869,323 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 236,344 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 18,000 25,164 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 480,000 648,235 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 202,711 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 299,717 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 180,000 202,050 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 355,000 323,050 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 470,000 420,650 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,056 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 416,763 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 169,125 Consumer cyclicals (2.7%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 34,300 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 199,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 266,175 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 187,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 399,000 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 115,000 113,563 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 321,000 326,618 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 11,427 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 105,000 108,150 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 94,500 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 140,000 104,650 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 150,000 102,750 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 64,838 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 395,000 253,294 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 62,300 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 258,000 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 115,500 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 99,750 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 205,000 200,388 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 5,000 3,425 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,270,000 1,347,788 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 205,000 260,800 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 459,093 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 48,938 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 180,000 129,150 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 200,675 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 325,000 273,813 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 400,294 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 375,000 340,313 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 155,000 168,563 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 55,000 56,238 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 374,732 386,442 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 235,900 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 90,000 60,300 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 125,000 93,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 650,000 702,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 195,000 198,900 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 290,000 257,375 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 157,000 166,616 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 240,000 256,853 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 270,149 DISH DBS Corp. company guaranty 6 5/8s, 2014 10,000 10,675 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 570,650 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 258,600 Entercom Radio, LLC 144A company guaranty sr. sub. notes 10 1/2s, 2019 245,000 245,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 185,000 206,275 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 356,000 389,820 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 375,000 360,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 418,013 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 125,000 134,375 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 485,000 486,258 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 487,625 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 283,500 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 192,850 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 444,663 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 515,000 563,925 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 305,000 285,175 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 187,575 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 720,000 763,200 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 63,014 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $240,000 254,400 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 84,457 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 90,000 95,400 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,053,000 1,034,573 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 265,000 275,600 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 235,506 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 249,100 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 367,275 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 255,000 284,632 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 255,000 11,475 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 370,000 362,600 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 66,450 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 87,875 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 130,000 123,500 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 34,275 MGM Resorts International sr. notes 6 3/4s, 2012 436,000 441,450 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 190,782 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 660,000 561,000 Navistar International Corp. sr. notes 8 1/4s, 2021 337,000 357,220 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 195,263 News America Holdings, Inc. company guaranty 7 3/4s, 2024 350,000 432,586 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 624,429 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 210,000 226,800 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 100,000 84,500 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 215,000 203,713 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 798,975 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 145,000 157,688 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 405,000 415,125 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,150 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 204,250 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 42,300 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 400,000 396,000 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 240,000 237,600 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 161,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 165,463 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 296,400 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 69,600 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 355,000 380,738 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 315,750 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 310,000 316,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 335,000 256,275 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 210,000 213,150 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 70,000 69,300 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 320,000 349,600 Sears Holdings Corp. company guaranty 6 5/8s, 2018 200,000 152,000 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 30,000 28,650 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 107,625 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 420,489 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 83,210 Time Warner, Inc. debs. 9.15s, 2023 25,000 34,196 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 65,650 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 607,031 Travelport, LLC company guaranty 11 7/8s, 2016 50,000 14,500 Travelport, LLC company guaranty 9 7/8s, 2014 135,000 80,325 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 185,000 102,213 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 140,000 184,277 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $370,000 394,975 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 218,400 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,165,975 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 58,847 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 68,977 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 167,450 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 172,050 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 455,000 516,425 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 315,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 445,000 449,450 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 185,000 161,875 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 512,940 Consumer staples (1.5%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 190,000 211,375 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 310,000 417,078 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 40,000 53,710 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 381,161 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 82,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 72,450 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 145,000 146,088 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 32,865 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 259,877 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 190,531 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 60,000 58,800 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 153,201 145,924 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 136,800 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 181,644 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 384,563 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 619,875 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 486,824 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 299,425 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 65,000 69,225 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 286,375 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 310,000 335,300 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 390,000 457,639 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 165,000 220,209 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 306,019 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 101,640 Dole Food Co. 144A sr. notes 8s, 2016 190,000 198,075 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 249,600 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 201,949 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 525,195 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 24,000 24,120 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 99,275 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 332,156 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 368,469 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 765,000 715,275 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 32,118 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 539,600 Kroger Co. company guaranty 6.4s, 2017 118,000 140,340 Kroger Co. sr. notes 6.15s, 2020 40,000 48,692 Landry's Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 65,000 68,413 Landry's, Inc. company guaranty sr. notes 11 5/8s, 2015 45,000 47,363 Landry's, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 105,000 110,513 Libbey Glass, Inc. sr. notes 10s, 2015 117,000 125,190 McDonald's Corp. sr. unsec. bond 6.3s, 2037 302,000 419,183 McDonald's Corp. sr. unsec. notes 5.7s, 2039 393,000 509,529 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 125,000 131,563 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 467,123 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 475,000 487,469 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 322,875 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 290,000 272,238 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 579,744 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 224,719 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 672,513 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 88,400 Roadhouse Financing, Inc. notes 10 3/4s, 2017 170,000 165,325 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 130,000 151,450 Service Corporation International sr. notes 7s, 2019 115,000 121,038 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 698,213 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 510,000 592,875 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 155,000 169,531 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 168,907 183,686 Spectrum Brands, Inc. 144A company guaranty notes 9 1/2s, 2018 110,000 120,313 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 201,000 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 285,000 329,175 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 60,000 58,650 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 180,000 188,550 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 525,000 577,500 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 115,000 116,150 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 153,838 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 261,769 Energy (2.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 185,000 178,988 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 195,000 189,150 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,040,000 1,258,276 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 203,813 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 35,000 40,570 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 525,000 566,714 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 240,000 245,400 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 250,000 255,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 105,000 105,525 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 78,900 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 927,830 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 388,850 Carrizo Oil & Gas, Inc. 144A company guaranty sr. unsec notes 8 5/8s, 2018 65,000 65,325 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 216,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 455,000 470,925 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 10,000 10,125 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 225,000 237,938 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 105,000 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 270,400 Complete Production Services, Inc. company guaranty 8s, 2016 395,000 410,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 286,688 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 580,125 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 339,450 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,400 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 349,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 378,833 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 150,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 580,000 548,100 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 127,600 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 185,000 172,975 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 265,000 277,588 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 507,000 514,605 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 324,000 364,866 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,119,610 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 425,000 425,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 645,000 670,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 205,000 199,363 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 75,000 75,469 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 231,000 232,155 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 105,000 79,275 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 87,737 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 245,000 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 275,000 284,969 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 355,000 376,300 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 192,648 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 209,613 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 275,000 192,500 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 80,000 81,849 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 145,000 148,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 115,000 123,050 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 335,000 338,769 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 565,644 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 285,000 308,156 Peabody Energy Corp. company guaranty 7 3/8s, 2016 405,000 445,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,250 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 540,000 550,800 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,549,093 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 345,000 374,325 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 408,525 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 425,625 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 122,100 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 340,200 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 810,000 814,050 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 59,550 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 136,350 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 610,578 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 125,000 130,000 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 110,000 113,300 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 278,182 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 56,650 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 75,000 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 230,000 311,120 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 123,048 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 145,235 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 95,000 104,479 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 410,025 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,415 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 47,998 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 150,000 153,563 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 325,000 326,625 Financials (3.5%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.002s, 2014 (United Kingdom) 285,000 259,459 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 205,000 188,088 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 500,338 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 202,566 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 168,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 143,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 141,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 177,000 153,781 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 152,288 American Express Co. sr. unsec. notes 8 1/8s, 2019 870,000 1,124,798 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 270,000 240,300 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 877,183 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 621,680 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 241,697 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 225,478 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 390,000 396,322 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 610,000 654,498 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,147 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,255 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 230,000 148,925 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 470,000 492,156 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 886,173 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 135,000 146,817 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 281,364 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 34,875 34,840 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 390,000 387,692 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 235,000 230,300 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 345,000 357,938 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 87,125 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 322,700 CIT Group, Inc. 144A bonds 7s, 2017 1,345,000 1,343,319 CIT Group, Inc. 144A bonds 7s, 2016 585,000 584,269 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 315,675 Citigroup, Inc. sr. notes 6 1/2s, 2013 745,000 775,517 Citigroup, Inc. sub. notes 5s, 2014 839,000 830,365 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 277,000 256,897 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 545,000 471,430 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 145,000 152,975 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 255,000 252,450 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 352,000 286,000 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 1.147s, 2017 (Switzerland) 274,000 181,909 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 820,000 834,166 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 235,000 168,025 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 411,000 454,163 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 174,600 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 185,000 209,050 GATX Financial Corp. notes 5.8s, 2016 120,000 129,148 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 957,938 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.653s, 2016 600,000 549,081 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 942,608 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,099,962 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 433,000 405,010 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 340,000 359,615 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 581,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 909,235 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 190,000 188,575 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 35,000 35,088 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 608,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 23,063 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,430,300 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 354,983 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 343,000 344,286 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) (NON) 1,845,000 185 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 335,000 337,094 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 186,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 490,000 463,109 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 625,000 630,864 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 10,000 9,683 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,449,330 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 311,250 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 149,765 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,291,231 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 115,000 113,994 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 245,000 261,538 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 132,142 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 225,809 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 310,000 307,675 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 280,000 281,400 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 537,425 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 555,000 560,550 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 144,538 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 107,800 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 225,000 256,500 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 305,000 213,500 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 440,000 410,171 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 113,988 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 123,880 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 147,000 162,922 Simon Property Group LP sr. unsec. unsub. notes 4 1/8s, 2021 (R) 55,000 57,598 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 222,200 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 139,050 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 780,000 748,800 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.546s, 2037 475,000 316,467 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 45,000 41,063 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 465,000 473,908 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 225,000 233,347 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,900,000 1,843,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 405,000 419,142 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 490,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,840,500 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 276,056 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 118,632 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 75,365 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 517,634 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 295,000 287,014 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 76,966 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 312,000 280,800 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 288,000 337,855 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 357,615 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 715,142 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 568,741 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 210,700 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 150,000 162,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 299,425 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 329,904 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 $490,000 503,995 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 130,497 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 486,413 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 71,925 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 210,000 214,988 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 390,000 416,325 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 224,438 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 155,000 165,075 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 275,000 288,750 HCA, Inc. sr. notes 6 1/2s, 2020 870,000 900,450 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 250,000 255,625 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 48,960 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 335,000 346,725 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 470,000 410,075 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 273,000 Johnson & Johnson sr. unsec. notes 4.85s, 2041 700,000 839,994 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 370,000 362,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 218,400 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 118,113 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 72,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 82,392 82,186 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 208,500 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 61,695 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 173,988 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 305,000 310,338 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 295,000 306,788 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 125,000 124,688 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 718,857 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 35,000 36,782 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 39,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 104,738 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 39,950 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,250 WellPoint, Inc. notes 7s, 2019 220,000 266,943 Technology (1.0%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 15,563 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 323,663 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 143,500 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 140,000 126,000 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 475,000 427,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 140,650 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 460,000 356,500 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 165,000 128,700 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 895,439 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 222,000 217,560 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 551,932 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 295,000 281,725 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 156,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 102,838 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 375,000 326,250 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,438,166 1,371,651 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 320,000 286,400 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 130,000 122,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 158,000 164,715 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 95,920 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 285,000 304,594 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 253,389 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 177,835 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 384,810 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 287,869 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 111,038 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 651,563 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 173,000 148,780 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 107,686 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 637,640 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 150,000 157,500 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 360,000 392,400 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 15,000 16,238 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 261,930 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 346,481 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 195,000 207,431 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 10,000 10,363 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 215,775 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 290,125 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 411,482 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 141,718 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 329,800 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 298,700 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 185,286 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 275,468 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 412,305 443,228 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 433,543 431,917 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 282,000 308,085 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 315,000 331,538 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 126,133 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 132,120 131,129 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 305,000 129,625 Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 412,000 430,110 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 572,000 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 165,000 177,788 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 167,342 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 210,000 235,711 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 59,519 Beaver Valley Funding Corp. sr. bonds 9s, 2017 137,000 144,134 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 404,000 453,764 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 277,334 299,521 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 230,000 248,400 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 624,750 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 55,061 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 130,000 153,346 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 133,000 163,104 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 165,000 178,200 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 350,000 372,750 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.879s, 2066 823,000 691,625 Dominion Resources, Inc. unsub. notes 5.7s, 2012 535,000 552,938 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 584,861 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 510,000 334,050 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 80,000 58,400 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 35,000 33,950 Edison Mission Energy sr. unsec. notes 7.2s, 2019 400,000 250,000 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 3,250 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 248,325 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 766,956 Electricite de France 144A notes 6 1/2s, 2019 (France) 375,000 424,211 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 105,000 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 268,975 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 167,745 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 333,213 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 350,000 357,585 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 120,000 117,552 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 225,000 245,135 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 205,000 212,267 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 425,000 431,375 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 65,813 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 248,400 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 296,006 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 355,858 Kansas Gas and Electric Co. bonds 5.647s, 2021 65,958 70,271 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 482,088 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 181,541 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 400,000 497,916 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 331,460 NRG Energy, Inc. company guaranty 7 3/8s, 2017 110,000 113,575 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 716,625 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 160,604 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 255,000 315,649 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 522,548 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 12,240 12,240 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 206,345 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 202,877 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 622,710 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 317,413 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,215 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 101,750 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 479,211 171,318 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 200,000 169,750 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 615,000 650,071 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 180,606 Union Electric Co. sr. sec. notes 6.4s, 2017 320,000 382,498 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 89,104 Total corporate bonds and notes (cost $211,373,352) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, January 1, 2042 $8,000,000 $8,718,125 U.S. Government Agency Mortgage Obligations (13.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 856,997 880,798 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2042 46,000,000 50,089,685 4s, TBA, January 1, 2042 37,000,000 38,861,563 4s, TBA, January 1, 2027 38,000,000 40,081,093 3 1/2s, March 1, 2041 934,165 961,715 3 1/2s, TBA, January 1, 2042 33,000,000 33,943,595 3 1/2s, TBA, December 1, 2041 3,000,000 3,088,125 Total U.S. government and agency mortgage obligations (cost $175,287,616) MORTGAGE-BACKED SECURITIES (4.2%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.31s, 2036 $775,087 $325,537 American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.484s, 2046 1,395,803 600,195 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.454s, 2046 2,930,916 996,511 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 626,878 640,075 FRB Ser. 07-3, Class A3, 5.622s, 2049 787,000 820,706 Ser. 07-1, Class XW, IO, 0.283s, 2049 9,211,343 107,957 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.866s, 2042 5,908,680 112,407 Ser. 04-5, Class XC, IO, 0.721s, 2041 6,218,419 110,197 Ser. 02-PB2, Class XC, IO, 0.57s, 2035 2,297,497 7,352 Ser. 07-5, Class XW, IO, 0.421s, 2051 19,341,694 320,473 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 33A1, 5.517s, 2036 1,252,289 522,831 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.298s, 2032 189,000 195,814 Ser. 04-PR3I, Class X1, IO, 0.256s, 2041 2,191,447 37,656 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.166s, 2038 8,363,443 133,815 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 380,000 351,025 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.156s, 2049 69,504,028 896,602 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.366s, 2049 9,598,301 132,457 Ser. 07-CD4, Class XC, IO, 0.169s, 2049 52,323,971 460,451 Ser. 07-CD5, Class XS, IO, 0.064s, 2044 2,902,549 10,968 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 111,942 115,327 Ser. 98-C2, Class F, 5.44s, 2030 1,546,673 1,608,430 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.202s, 2043 38,532,161 345,402 Ser. 06-C8, Class XS, IO, 0.171s, 2046 37,946,096 498,342 Ser. 05-C6, Class XC, IO, 0.064s, 2044 25,278,896 140,253 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.68s, 2036 2,035,232 1,154,994 FRB Ser. 06-OA10, Class 3A1, 0.484s, 2046 6,065,248 2,620,794 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.795s, 2039 508,644 510,860 Ser. 06-C5, Class AX, IO, 0.156s, 2039 16,286,080 228,819 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.105s, 2049 45,814,572 276,399 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 483,000 446,386 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 410,000 430,500 FRB Ser. 03-CK2, Class G, 5.744s, 2036 495,000 484,239 Ser. 03-C3, Class AX, IO, 1.733s, 2038 8,912,869 141,296 Ser. 02-CP3, Class AX, IO, 1.381s, 2035 12,832,979 51,704 Ser. 04-C4, Class AX, IO, 1.02s, 2039 3,061,309 66,626 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR3, Class A5, 0.464s, 2036 617,282 376,542 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B4, 6.1s, 2032 555,741 550,184 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.673s, 2037 418,191 652,226 IFB Ser. 2979, Class AS, 23.253s, 2034 64,740 86,689 IFB Ser. 3072, Class SM, 22.776s, 2035 196,712 296,748 IFB Ser. 3072, Class SB, 22.63s, 2035 201,581 302,795 IFB Ser. 3249, Class PS, 21.357s, 2036 291,948 422,772 IFB Ser. 2990, Class LB, 16.234s, 2034 399,251 538,713 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 2,254,021 289,506 IFB Ser. 3835, Class SC, IO, 6.372s, 2038 2,193,683 389,401 IFB Ser. 3708, Class SQ, IO, 6.272s, 2040 1,837,645 242,422 IFB Ser. 3934, Class SA, IO, 6.122s, 2041 3,927,820 677,902 Ser. 3747, Class HI, IO, 4 1/2s, 2037 113,045 13,495 Ser. 3751, Class MI, IO, 4s, 2034 3,356,414 203,566 Ser. 3707, Class HI, IO, 4s, 2023 192,057 7,750 Ser. 3327, Class IF, IO, zero %, 2037 12,452 1 Ser. 3391, PO, zero %, 2037 42,863 37,597 Ser. 3206, Class EO, PO, zero %, 2036 27,877 25,394 FRB Ser. 3326, Class YF, zero %, 2037 20,685 19,017 FRB Ser. 3117, Class AF, zero %, 2036 25,895 21,875 FRB Ser. 3326, Class WF, zero %, 2035 38,960 35,802 FRB Ser. 3036, Class AS, zero %, 2035 34,070 29,315 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.138s, 2036 198,551 341,076 Ser. 07-14, Class KO, PO, zero %, 2037 142,321 128,459 Ser. 06-125, Class OX, PO, zero %, 2037 21,049 19,799 Ser. 06-84, Class OT, PO, zero %, 2036 22,097 20,481 IFB Ser. 05-45, Class DA, 23.343s, 2035 766,922 1,217,573 IFB Ser. 07-53, Class SP, 23.123s, 2037 294,409 448,480 IFB Ser. 05-75, Class GS, 19.369s, 2035 216,824 305,790 IFB Ser. 05-106, Class JC, 19.214s, 2035 115,229 177,909 IFB Ser. 05-83, Class QP, 16.631s, 2034 73,707 99,061 IFB Ser. 404, Class S13, IO, 6.106s, 2040 2,498,955 354,239 FRB Ser. 06-104, Class EK, zero %, 2036 4,518 4,383 Ser. 06-46, Class OC, PO, zero %, 2036 43,283 39,152 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 874,463 21,862 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.269s, 2033 639,729 26 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 580,000 596,756 Ser. 97-C2, Class G, 7 1/2s, 2029 185,000 196,100 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.141s, 2043 13,250,993 100,708 Ser. 07-C1, Class XC, IO, 0.091s, 2049 60,653,084 305,388 Ser. 05-C3, Class XC, IO, 0.081s, 2045 183,551,380 857,510 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 440,000 418,293 Ser. 05-C1, Class X1, IO, 0.239s, 2043 10,756,027 146,045 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 43,386 37,312 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 125,143 20,570 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 102,355 16,700 IFB Ser. 10-31, Class HS, IO, 6.315s, 2039 169,148 26,864 IFB Ser. 10-53, Class SA, IO, 6.215s, 2039 436,782 69,309 IFB Ser. 10-120, Class SB, IO, 5.915s, 2035 264,096 28,332 IFB Ser. 10-20, Class SC, IO, 5.865s, 2040 82,224 13,636 IFB Ser. 11-35, Class AS, IO, 5.815s, 2037 2,721,018 293,470 Ser. 11-140, Class CI, IO, 5s, 2040 6,036,171 823,575 Ser. 10-68, Class MI, IO, 5s, 2039 264,169 40,328 Ser. 10-150, Class WI, IO, 5s, 2038 2,715,480 345,871 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 108,667 17,998 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 3,167,303 501,891 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 91,510 11,507 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,278,907 300,164 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 205,467 21,313 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 5,033,971 520,613 Ser. 06-36, Class OD, PO, zero %, 2036 17,864 16,455 Ser. 99-31, Class MP, PO, zero %, 2029 26,470 24,527 FRB Ser. 07-35, Class UF, zero %, 2037 5,287 5,200 Greenpoint Mortgage Funding Trust FRB Ser. 06-AR1, Class GA1B, 0.464s, 2036 5,167,698 2,596,768 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 361,000 356,007 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.417s, 2042 24,320,562 393,434 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 152,427 153,070 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 194,541 196,000 Ser. 06-GG6, Class XC, IO, 0.073s, 2038 28,522,043 51,825 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.535s, 2036 1,554,291 833,566 FRB Ser. 06-8, Class 2A1A, 0.477s, 2036 1,258,763 739,523 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.474s, 2037 704,542 328,493 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.494s, 2037 2,507,236 1,009,162 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.657s, 2041 (F) 488,000 452,142 Ser. 06-LDP8, Class X, IO, 0.555s, 2045 14,460,080 294,161 Ser. 07-LDPX, Class X, IO, 0.327s, 2049 18,977,764 220,332 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 20,247 20,270 Ser. 05-LDP2, Class X1, IO, 0.287s, 2042 39,527,783 514,336 Ser. 05-CB12, Class X1, IO, 0.109s, 2037 8,964,231 72,395 Ser. 06-LDP6, Class X1, IO, 0.05s, 2043 23,179,471 78,022 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 149,428 142,330 Ser. 99-C1, Class G, 6.41s, 2031 159,961 139,566 Ser. 98-C4, Class G, 5.6s, 2035 132,000 136,831 Ser. 98-C4, Class H, 5.6s, 2035 223,000 241,303 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 (F) 733,000 745,541 Ser. 07-C2, Class XW, IO, 0.53s, 2040 4,078,333 81,481 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.664s, 2038 8,449,538 212,438 Ser. 06-C7, Class XCL, IO, 0.287s, 2038 14,601,582 257,849 Ser. 05-C2, Class XCL, IO, 0.263s, 2040 20,194,074 155,777 Ser. 05-C3, Class XCL, IO, 0.259s, 2040 20,076,717 345,199 Ser. 06-C6, Class XCL, IO, 0.207s, 2039 50,787,070 899,287 Ser. 05-C5, Class XCL, IO, 0.188s, 2040 26,852,465 388,958 Ser. 07-C2, Class XCL, IO, 0.178s, 2040 35,046,541 438,467 Ser. 05-C7, Class XCL, IO, 0.114s, 2040 27,231,794 149,720 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.392s, 2028 61,023 1,373 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.834s, 2050 254,000 264,706 Ser. 05-MCP1, Class XC, IO, 0.178s, 2043 11,667,078 122,084 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.885s, 2039 6,782,356 137,973 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.68s, 2045 2,031,918 101,596 Ser. 05-C3, Class X, IO, 5.65s, 2044 552,052 33,123 Ser. 07-C5, Class X, IO, 4.764s, 2049 561,264 40,692 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.745s, 2041 695,296 701,679 Ser. 07-IQ14, Class A2, 5.61s, 2049 486,238 503,677 FRB Ser. 07-HQ12, Class A2, 5.6s, 2049 676,577 687,767 FRB Ser. 07-HQ12, Class A2FL, 0.528s, 2049 672,054 631,731 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.093s, 2041 (F) 430,000 431,597 Ser. 05-HQ5, Class X1, IO, 0.092s, 2042 13,292,169 64,334 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 384,000 370,310 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 561,714 561,826 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.726s, 2012 74 — Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 129,540 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 118,000 5,900 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.739s, 2039 (F) 1,070,000 955,235 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 528,000 533,623 Ser. 06-C29, IO, 0.395s, 2048 66,621,125 1,013,974 Ser. 07-C34, IO, 0.378s, 2046 10,496,930 162,702 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.155s, 2042 17,948,991 163,515 Ser. 06-C26, Class XC, IO, 0.048s, 2045 12,023,171 34,867 Ser. 06-C23, Class XC, IO, 0.047s, 2045 27,946,321 126,876 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 973,978 357,937 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 22,310 Ser. 05-C1A, Class C, 4.9s, 2036 75,000 75,236 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.524s, 2037 2,287,905 1,226,045 Total mortgage-backed securities (cost $48,409,308) INVESTMENT COMPANIES (1.6%) (a) Shares Value Financial Select Sector SPDR Fund 191,900 $2,494,700 Gladstone Investment Corp. 14,490 105,342 Market Vectors Gold Miners ETF 3,347 172,136 SPDR S&P rust 133,631 16,770,691 Total investment Companies (cost $19,058,664) PURCHASED OPTIONS OUTSTANDING (1.3%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 $2,538,083 $67,183 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 2,538,083 76 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 607,000 4,631 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 607,000 4,637 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 14,472,000 70,623 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 14,472,000 2,460 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 607,000 4,631 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 38,519 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 607,000 5,785 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 1,714,000 10,575 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 686,000 9,721 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 607,000 4,637 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,561,931 315,322 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,561,931 6,021 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,404,828 804,767 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 6,404,828 14,027 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,685,794 853,123 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,685,794 25,363 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 6,404,828 793,622 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 6,404,828 705,940 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 6,404,828 21,072 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 6,404,828 15,436 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 3,452,000 10,460 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 5,785 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 38,519 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 5,135 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 3,452,000 79,120 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 38,519 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 1,578,000 29,477 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 1,578,000 33,170 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 5,135 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 3,452,000 79,120 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 1,578,000 36,831 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 5,457,000 95,770 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 12,711,100 883,167 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 12,711,100 130,111 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 1,578,000 40,192 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 1,578,000 43,427 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,578,000 46,646 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 11,757,716 42,916 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 11,757,716 12 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 11,757,716 43,739 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 11,757,716 705 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 607,000 4,631 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 5,785 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 38,519 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 3,430,000 47,814 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 607,000 4,637 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 5,135 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 3,256,000 57,957 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 3,256,000 51,705 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 607,000 4,631 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 336,000 7,113 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 336,000 5,940 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 3,430,000 47,814 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 38,519 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 336,000 8,776 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 336,000 7,570 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 712,000 19,181 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 5,135 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 336,000 9,499 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 336,000 8,306 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 336,000 10,144 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 336,000 8,985 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 336,000 10,860 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 336,000 9,640 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 12,580 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 11,330 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 90,811 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 58,508 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 2,031,769 194,075 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 2,031,769 121,195 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 101,799 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 68,830 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 12,029 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 10,762 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 11,414 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 10,188 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 3,452,000 11,357 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 936,000 39,059 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 936,000 3,557 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 6,534,340 1,382,013 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 6,534,340 7 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 936,000 59,258 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 936,000 23,559 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 3,940,708 109,355 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 3,940,708 985 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 3,256,000 47,114 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 3,256,000 40,765 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 7,526,000 20,170 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 7,526,000 1,957 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 712,000 16,212 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 3,256,000 32,462 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 3,256,000 25,885 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 936,000 77,622 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 936,000 44,636 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 336,000 7,940 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 336,000 6,780 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 712,000 23,517 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 5,785 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 3,452,000 80,777 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 607,000 4,637 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 3,452,000 11,012 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 607,000 4,631 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 607,000 5,785 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 3,430,000 38,519 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,013,837 757,443 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,013,837 12,809 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 6,403,144 778,814 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 6,403,144 14,599 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 607,000 5,135 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 607,000 4,637 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 21,562,300 2,863,452 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 21,562,300 762,702 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 2,918,500 1,014,614 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 2,918,500 157,932 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 2,918,500 1,056,062 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 2,918,500 148,773 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF 14,050,000 748 Total purchased options outstanding (cost $11,321,441) ASSET-BACKED SECURITIES (1.1%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.444s, 2036 $549,000 $220,677 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.32s, 2033 1,996,000 1,743,193 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF9, Class 2A3, 0.454s, 2036 4,331,335 2,079,041 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.028s, 2032 79,975 31,910 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 489,783 234,280 Ser. 96-6, Class M1, 7.95s, 2027 1,222,000 1,222,000 Ser. 97-6, Class M1, 7.21s, 2029 688,000 600,319 Ser. 99-3, Class A8, 7.06s, 2031 532,000 453,530 Ser. 93-3, Class B, 6.85s, 2018 29,284 26,428 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.544s, 2035 376,231 282,173 FRB Ser. 06-3, Class A2, 0.484s, 2036 1,194,376 516,568 FRB Ser. 07-3, Class 2A1A, 0.194s, 2047 2,462,991 1,009,826 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 154,577 154,927 Oakwood Mortgage Investors, Inc. Ser. 95-B, Class B1, 7.55s, 2021 83,585 63,218 Ser. 01-C, Class A4, 7.405s, 2030 731,210 394,854 Ser. 98-A, Class M, 6.825s, 2028 219,000 214,087 Ser. 01-E, Class A4, 6.81s, 2031 852,167 673,212 Ser. 01-C, Class A3, 6.61s, 2021 596,478 293,765 Ser. 01-D, Class A2, 5.26s, 2019 751,648 435,956 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.454s, 2037 781,912 489,341 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.504s, 2036 1,061,000 301,653 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.444s, 2036 2,931,504 1,583,012 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 378,473 45,417 Total asset-backed securities (cost $15,564,507) FOREIGN GOVERNMENT BONDS AND NOTES (1.0%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $96,913 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 860,130 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,110,000 4,739,525 Brazil (Federal Republic of) notes 10s, 2012 BRL 5,525 3,104,080 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 $560,000 599,200 Poland (Government of) sr. unsec. bonds 5s, 2022 710,000 713,243 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 145,250 Ukraine (Government of) 144A bonds 7 3/4s, 2020 525,000 454,125 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,200,000 2,112,000 Total foreign government bonds and notes (cost $13,514,187) SENIOR LOANS (0.6%) (a) (c) Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $215,000 $186,378 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 304,654 301,227 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 74,063 72,550 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 229,243 198,786 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 369,592 365,280 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.51s, 2014 77,964 66,432 Claire's Stores, Inc. bank term loan FRN 3.039s, 2014 216,367 186,684 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.66s, 2014 120,000 104,550 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 78,264 77,873 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 169,575 160,672 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 228,275 222,188 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 109,450 106,167 First Data Corp. bank term loan FRN 4.294s, 2018 647,458 541,090 First Data Corp. bank term loan FRN Ser. B3, 3.044s, 2014 68,903 62,070 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 173,875 171,348 Goodman Global, Inc. bank term loan FRN 9s, 2017 282,273 282,449 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 155,581 Grifols SA bank term loan FRN Ser. B, 6s, 2017 (Spain) 144,275 143,554 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 332,488 320,435 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 98,274 100,239 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 101,983 104,022 Intelsat SA bank term loan FRN 3.391s, 2014 (Luxembourg) 540,000 512,730 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 260,000 262,093 National Bedding Co., LLC bank term loan FRN Ser. B, 4 1/8s, 2013 41,934 41,253 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 187,891 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 49,650 48,347 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 175,000 174,289 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 390,000 389,513 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 299,250 295,260 Samson Investment Co. bank term loan FRN 8s, 2018 (F) 630,000 625,275 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 74,625 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.776s, 2017 933,336 589,816 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 120,292 107,135 West Corp. bank term loan FRN Ser. B2, 2.779s, 2013 24,755 24,538 West Corp. bank term loan FRN Ser. B5, 4.613s, 2016 60,208 59,706 Total senior loans (cost $7,723,938) COMMODITY LINKED NOTES (0.3%) (a) Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $4,332,000 $3,470,741 Total commodity Linked Notes (cost $4,332,000) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 4,068 $220,181 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 7,508 144,304 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 193,222 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 912 456 Lucent Technologies Capital Trust I 7.75% cv. pfd. 218 133,253 Total convertible preferred stocks (cost $1,695,220) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 499 $357,705 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 299,480 Total preferred stocks (cost $680,522) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $125,000 $117,813 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 39,000 55,916 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (0s, 3/1/16) 2026 (STP) 225,000 165,938 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 135,000 146,981 TUI Travel PLC cv. sr. unsec. unsub. bonds 6s, 2014 (United Kingdom) GBP 100,000 135,116 Total convertible bonds and notes (cost $603,895) U.S. TREASURY OBLIGATIONS (—%) (a) (i) Principal amount Value U.S. Treasury Notes 1s, March 31, 2012 $441,000 $443,136 Total U.S. treasury Obligations (cost $443,136) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $108,991 4.071s, 1/1/14 315,000 324,047 Total municipal bonds and notes (cost $420,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $644 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 50,760 12,182 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (34.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% (d) 1,853,874 $1,853,874 Putnam Money Market Liquidity Fund 0.05% (e) 242,116,652 242,116,652 SSgA Prime Money Market Fund 0.08% (P) 5,785,000 5,785,000 Federal National Mortgage Association discount note with effective yields ranging from 0.064% to 0.065%, May 23, 2012 $15,000,000 14,998,830 Federal National Mortgage Association discount note with an effective yield of 0.020%, February 8, 2012 (SEGSF) 20,000,000 19,999,578 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 27, 2012 12,000,000 11,996,936 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.187% to 0.188%, January 18, 2012 10,000,000 9,999,103 Straight-A Funding, LLC commercial paper with an effective yield of 0.096%, January 12, 2012 15,000,000 14,999,542 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 (SEG) (SEGSF) 42,542,000 42,509,243 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 (SEG) (SEGSF) 14,703,000 14,696,340 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.105%, July 26, 2012 (SEG) (SEGSF) 1,303,000 1,302,592 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.110%, May 3, 2012 (SEG) (SEGSF) 26,353,000 26,350,786 U.S. Treasury Bills with effective yields ranging from 0.011% to 0.013%, February 16, 2012 (SEGSF) 10,000,000 9,999,834 U.S. Treasury Bills with effective yields ranging from 0.009% to 0.072%, February 9, 2012 (SEGSF) 6,469,000 6,468,613 Total short-term investments (cost $423,055,982) TOTAL INVESTMENTS Total investments (cost $1,433,014,260) (b) FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $394,516,561) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 1/18/12 $9,445,675 $9,423,974 $(21,701) Brazilian Real Buy 1/18/12 592,711 613,496 (20,785) Brazilian Real Sell 1/18/12 592,711 591,258 (1,453) British Pound Sell 1/18/12 2,143,348 2,169,210 25,862 Canadian Dollar Sell 1/18/12 1,274,662 1,275,105 443 Chilean Peso Buy 1/18/12 180,026 179,725 301 Chilean Peso Sell 1/18/12 180,026 181,605 1,579 Czech Koruna Sell 1/18/12 188,661 197,719 9,058 Euro Sell 1/18/12 5,477,605 5,750,723 273,118 Hungarian Forint Buy 1/18/12 97,476 104,925 (7,449) Japanese Yen Sell 1/18/12 143,180 141,923 (1,257) Mexican Peso Buy 1/18/12 619,849 619,319 530 Mexican Peso Sell 1/18/12 619,798 637,664 17,866 Norwegian Krone Sell 1/18/12 3,072,530 3,165,801 93,271 Russian Ruble Buy 1/18/12 84,485 87,795 (3,310) Russian Ruble Sell 1/18/12 84,485 84,838 353 Singapore Dollar Buy 1/18/12 631,791 629,924 1,867 Singapore Dollar Sell 1/18/12 631,791 640,234 8,443 South African Rand Buy 1/18/12 520,777 524,602 (3,825) South Korean Won Sell 1/18/12 1,515,412 1,548,478 33,066 Swedish Krona Sell 1/18/12 986,968 1,003,355 16,387 Swiss Franc Buy 1/18/12 672,467 679,713 (7,246) Taiwan Dollar Buy 1/18/12 1,140,408 1,143,631 (3,223) Turkish Lira Buy 1/18/12 107,808 111,540 (3,732) Barclays Bank PLC Australian Dollar Sell 1/18/12 2,232,087 2,252,278 20,191 Brazilian Real Buy 1/18/12 1,604,306 1,603,536 770 Brazilian Real Sell 1/18/12 1,604,306 1,651,884 47,578 British Pound Sell 1/18/12 255,593 260,200 4,607 Canadian Dollar Buy 1/18/12 794,039 794,369 (330) Chilean Peso Buy 1/18/12 218,732 220,245 (1,513) Chilean Peso Sell 1/18/12 218,732 218,114 (618) Czech Koruna Buy 1/18/12 155,408 163,167 (7,759) Euro Buy 1/18/12 6,338,873 6,645,690 (306,817) Hungarian Forint Buy 1/18/12 602,531 630,956 (28,425) Indian Rupee Buy 1/18/12 24,621 25,440 (819) Indian Rupee Sell 1/18/12 24,621 23,875 (746) Japanese Yen Buy 1/18/12 2,185,281 2,166,628 18,653 Malaysian Ringgit Buy 1/18/12 318,062 317,408 654 Malaysian Ringgit Sell 1/18/12 318,062 322,634 4,572 Mexican Peso Buy 1/18/12 388,258 388,178 80 Mexican Peso Sell 1/18/12 377,908 388,627 10,719 New Zealand Dollar Buy 1/18/12 89,903 90,019 (116) New Zealand Dollar Sell 1/18/12 89,903 88,887 (1,016) Norwegian Krone Sell 1/18/12 205,164 211,354 6,190 Polish Zloty Sell 1/18/12 854,243 876,979 22,736 Russian Ruble Buy 1/18/12 372,088 374,061 (1,973) Russian Ruble Sell 1/18/12 372,088 385,631 13,543 Singapore Dollar Buy 1/18/12 1,317,087 1,313,216 3,871 Singapore Dollar Sell 1/18/12 1,317,087 1,334,708 17,621 South Korean Won Sell 1/18/12 554,798 566,503 11,705 Swedish Krona Sell 1/18/12 1,610,650 1,637,404 26,754 Swiss Franc Buy 1/18/12 57,184 989 56,195 Taiwan Dollar Sell 1/18/12 424,733 426,145 1,412 Thai Baht Buy 1/18/12 17,200 17,083 117 Thai Baht Sell 1/18/12 17,200 17,585 385 Turkish Lira Buy 1/18/12 29,201 30,218 (1,017) Citibank, N.A. Australian Dollar Buy 1/18/12 156,853 156,472 381 Brazilian Real Sell 1/18/12 3,076,945 3,089,678 12,733 British Pound Buy 1/18/12 3,484,358 3,526,693 (42,335) Canadian Dollar Buy 1/18/12 1,645,482 1,646,541 (1,059) Chilean Peso Buy 1/18/12 546,851 547,405 (554) Chilean Peso Sell 1/18/12 546,851 549,890 3,039 Czech Koruna Buy 1/18/12 243,563 255,814 (12,251) Danish Krone Buy 1/18/12 872,591 852,607 19,984 Euro Buy 1/18/12 220,430 229,335 (8,905) Hungarian Forint Buy 1/18/12 171,298 184,559 (13,261) Japanese Yen Buy 1/18/12 4,402,877 4,366,307 36,570 Mexican Peso Buy 1/18/12 946,097 973,722 (27,625) Mexican Peso Sell 1/18/12 954,837 954,178 (659) New Zealand Dollar Buy 1/18/12 420,663 415,958 4,705 New Zealand Dollar Sell 1/18/12 420,663 420,982 319 Norwegian Krone Buy 1/18/12 428,929 441,940 (13,011) Polish Zloty Sell 1/18/12 1,094,814 1,129,366 34,552 Singapore Dollar Buy 1/18/12 837,712 848,906 (11,194) Singapore Dollar Sell 1/18/12 837,712 835,270 (2,442) South African Rand Buy 1/18/12 250,810 252,794 (1,984) South Korean Won Buy 1/18/12 135,567 138,771 (3,204) Swedish Krona Buy 1/18/12 1,176,416 1,196,120 (19,704) Swiss Franc Sell 1/18/12 1,255,059 1,292,645 37,586 Taiwan Dollar Sell 1/18/12 1,187,200 1,192,332 5,132 Turkish Lira Buy 1/18/12 465,222 482,037 (16,815) Credit Suisse AG Australian Dollar Sell 1/18/12 12,160,983 12,138,577 (22,406) Brazilian Real Buy 1/18/12 76,306 76,221 85 Brazilian Real Sell 1/18/12 76,306 78,548 2,242 British Pound Buy 1/18/12 4,495,239 4,549,799 (54,560) Canadian Dollar Sell 1/18/12 3,087,940 3,063,521 (24,419) Chilean Peso Buy 1/18/12 65,210 65,592 (382) Chilean Peso Sell 1/18/12 65,210 65,183 (27) Czech Koruna Sell 1/18/12 496,233 520,993 24,760 Euro Buy 1/18/12 2,866,492 3,039,072 (172,580) Hungarian Forint Sell 1/18/12 399,023 445,048 46,025 Indian Rupee Buy 1/18/12 882,362 857,651 24,711 Indian Rupee Sell 1/18/12 882,362 911,202 28,840 Japanese Yen Sell 1/18/12 6,224,001 6,170,475 (53,526) Malaysian Ringgit Buy 1/18/12 480,339 479,909 430 Malaysian Ringgit Sell 1/18/12 480,339 486,467 6,128 Mexican Peso Buy 1/18/12 31,746 33,176 (1,430) Norwegian Krone Buy 1/18/12 400,083 412,315 (12,232) Polish Zloty Sell 1/18/12 1,385,775 1,425,572 39,797 Russian Ruble Buy 1/18/12 36,071 37,374 (1,303) Russian Ruble Sell 1/18/12 36,071 36,232 161 South African Rand Sell 1/18/12 140,329 141,309 980 South Korean Won Sell 1/18/12 1,609,165 1,642,530 33,365 Swedish Krona Sell 1/18/12 3,265,064 3,319,128 54,064 Swiss Franc Sell 1/18/12 166,972 184,214 17,242 Taiwan Dollar Sell 1/18/12 1,835,515 1,840,397 4,882 Turkish Lira Sell 1/18/12 405,662 420,278 14,616 Deutsche Bank AG Australian Dollar Buy 1/18/12 10,988,673 10,943,733 44,940 Brazilian Real Buy 1/18/12 926,151 960,222 (34,071) Brazilian Real Sell 1/18/12 926,151 924,472 (1,679) British Pound Sell 1/18/12 621,125 628,600 7,475 Canadian Dollar Sell 1/18/12 174,273 174,340 67 Chilean Peso Buy 1/18/12 514,488 514,959 (471) Chilean Peso Sell 1/18/12 514,488 519,001 4,513 Czech Koruna Buy 1/18/12 281,898 295,335 (13,437) Euro Sell 1/18/12 5,579,083 5,807,523 228,440 Hungarian Forint Sell 1/18/12 1,048,763 1,127,124 78,361 Malaysian Ringgit Buy 1/18/12 135,677 137,641 (1,964) Malaysian Ringgit Sell 1/18/12 135,677 135,697 20 Mexican Peso Buy 1/18/12 42,783 63,190 (20,407) New Zealand Dollar Buy 1/18/12 714,482 703,323 11,159 New Zealand Dollar Sell 1/18/12 714,482 715,162 680 Norwegian Krone Sell 1/18/12 1,316,051 1,356,123 40,072 Polish Zloty Sell 1/18/12 960,434 990,878 30,444 South Korean Won Buy 1/18/12 461,142 471,392 (10,250) Singapore Dollar Buy 1/18/12 936,316 946,554 (10,238) Singapore Dollar Sell 1/18/12 936,316 933,513 (2,803) Swedish Krona Buy 1/18/12 996,827 1,013,808 (16,981) Swiss Franc Buy 1/18/12 5,911,641 6,066,815 (155,174) Swiss Franc Sell 1/18/12 6,059,019 6,034,691 (24,328) Taiwan Dollar Sell 1/18/12 95,397 95,746 349 Turkish Lira Sell 1/18/12 85,868 88,575 2,707 Goldman Sachs International Australian Dollar Sell 1/18/12 2,382,710 2,377,096 (5,614) British Pound Sell 1/18/12 2,500,340 2,530,671 30,331 Canadian Dollar Sell 1/18/12 3,557,671 3,560,689 3,018 Chilean Peso Buy 1/18/12 695,926 700,739 (4,813) Chilean Peso Sell 1/18/12 695,926 695,427 (499) Euro Buy 1/18/12 2,138,025 2,228,063 (90,038) Hungarian Forint Sell 1/18/12 2,135 2,293 158 Japanese Yen Sell 1/18/12 707,459 697,648 (9,811) Norwegian Krone Buy 1/18/12 2,132,312 2,194,554 (62,242) Polish Zloty Buy 1/18/12 154,554 159,150 (4,596) South African Rand Buy 1/18/12 158,807 159,962 (1,155) Swedish Krona Buy 1/18/12 1,007,878 1,028,647 (20,769) Swiss Franc Sell 1/18/12 110,640 210,085 99,445 HSBC Bank USA, National Association Australian Dollar Buy 1/18/12 4,976,426 4,959,973 16,453 British Pound Buy 1/18/12 983,762 995,702 (11,940) Canadian Dollar Sell 1/18/12 1,610,941 1,613,100 2,159 Euro Buy 1/18/12 990,186 1,031,618 (41,432) Indian Rupee Buy 1/18/12 447,359 460,820 (13,461) Indian Rupee Sell 1/18/12 447,359 459,881 12,522 Japanese Yen Sell 1/18/12 1,314,347 1,303,044 (11,303) New Zealand Dollar Sell 1/18/12 1,114,146 1,113,436 (710) Norwegian Krone Sell 1/18/12 2,450,102 2,525,357 75,255 Singapore Dollar Buy 1/18/12 599,797 590,210 9,587 South Korean Won Buy 1/18/12 776,993 792,823 (15,830) Swedish Krona Sell 1/18/12 1,532,762 1,559,355 26,593 Swiss Franc Buy 1/18/12 307,322 321,466 (14,144) Taiwan Dollar Sell 1/18/12 1,003,531 1,007,152 3,621 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/18/12 709,922 692,691 17,231 Brazilian Real Buy 1/18/12 487,977 487,508 469 Brazilian Real Sell 1/18/12 487,977 503,862 15,885 British Pound Buy 1/18/12 10,546,242 10,675,398 (129,156) Canadian Dollar Sell 1/18/12 4,362,308 4,374,075 11,767 Chilean Peso Buy 1/18/12 256,817 258,995 (2,178) Chilean Peso Sell 1/18/12 256,817 256,914 97 Czech Koruna Sell 1/18/12 67,071 70,463 3,392 Euro Sell 1/18/12 7,609,935 7,851,882 241,947 Hong Kong Dollar Sell 1/18/12 738,468 738,411 (57) Hungarian Forint Sell 1/18/12 779,324 847,651 68,327 Japanese Yen Buy 1/18/12 7,724,571 7,657,944 66,627 Malaysian Ringgit Buy 1/18/12 96,471 96,534 (63) Malaysian Ringgit Sell 1/18/12 96,471 97,883 1,412 Mexican Peso Buy 1/18/12 33,414 37,551 (4,137) New Zealand Dollar Buy 1/18/12 613,068 614,019 (951) New Zealand Dollar Sell 1/18/12 613,068 606,124 (6,944) Norwegian Krone Sell 1/18/12 552,302 569,060 16,758 Polish Zloty Buy 1/18/12 1,353,330 1,397,710 (44,380) Russian Ruble Buy 1/18/12 84,485 87,543 (3,058) Russian Ruble Sell 1/18/12 84,485 84,825 340 Singapore Dollar Buy 1/18/12 661,781 688,121 (26,340) South African Rand Buy 1/18/12 503,758 507,679 (3,921) South Korean Won Buy 1/18/12 919,529 940,677 (21,148) Swedish Krona Sell 1/18/12 722,725 734,928 12,203 Swiss Franc Sell 1/18/12 255,569 321,754 66,185 Taiwan Dollar Buy 1/18/12 110,329 110,692 (363) Thai Baht Buy 1/18/12 2,397 2,451 (54) Thai Baht Sell 1/18/12 2,397 2,382 (15) Turkish Lira Sell 1/18/12 563,034 582,907 19,873 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/12 4,302,419 4,290,357 12,062 Brazilian Real Buy 1/18/12 430,052 429,570 482 Brazilian Real Sell 1/18/12 430,052 444,297 14,245 British Pound Sell 1/18/12 4,430,642 4,483,922 53,280 Canadian Dollar Buy 1/18/12 1,176,536 1,176,927 (391) Chilean Peso Buy 1/18/12 4,680 4,712 (32) Chilean Peso Sell 1/18/12 4,680 4,678 (2) Czech Koruna Sell 1/18/12 481,841 505,754 23,913 Euro Buy 1/18/12 9,391,493 9,765,240 (373,747) Hungarian Forint Sell 1/18/12 164,567 176,986 12,419 Indian Rupee Buy 1/18/12 823,716 826,170 (2,454) Indian Rupee Sell 1/18/12 823,716 849,816 26,100 Japanese Yen Sell 1/18/12 2,208,908 2,190,561 (18,347) Malaysian Ringgit Buy 1/18/12 477,376 484,162 (6,786) Malaysian Ringgit Sell 1/18/12 477,376 476,996 (380) Mexican Peso Sell 1/18/12 4,345 12,491 8,146 New Zealand Dollar Buy 1/18/12 100,325 99,195 1,130 New Zealand Dollar Sell 1/18/12 100,325 100,330 5 Norwegian Krone Buy 1/18/12 3,050,068 3,139,559 (89,491) Polish Zloty Sell 1/18/12 328,094 339,157 11,063 Russian Ruble Buy 1/18/12 36,077 37,463 (1,386) Russian Ruble Sell 1/18/12 36,077 36,273 196 Singapore Dollar Buy 1/18/12 1,032,607 1,029,555 3,052 Singapore Dollar Sell 1/18/12 1,032,607 1,046,423 13,816 South African Rand Sell 1/18/12 1,217,343 1,226,588 9,245 South Korean Won Sell 1/18/12 342,582 349,654 7,072 Swedish Krona Buy 1/18/12 1,335,023 1,358,500 (23,477) Swiss Franc Buy 1/18/12 3,686,270 3,670,233 16,037 Taiwan Dollar Buy 1/18/12 1,784,812 1,792,582 (7,770) Turkish Lira Sell 1/18/12 358,203 371,413 13,210 State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 6,547,169 6,526,596 20,573 Brazilian Real Buy 1/18/12 2,405,042 2,400,108 4,934 Brazilian Real Sell 1/18/12 2,405,042 2,476,369 71,327 British Pound Sell 1/18/12 2,256,549 2,273,428 16,879 Canadian Dollar Buy 1/18/12 162,988 177,613 (14,625) Czech Koruna Sell 1/18/12 880,803 923,730 42,927 Euro Buy 1/18/12 4,623,068 4,862,904 (239,836) Hungarian Forint Sell 1/18/12 1,171,277 1,256,897 85,620 Indonesian Rupiah Sell 1/18/12 471,216 473,134 1,918 Japanese Yen Buy 1/18/12 2,227,355 2,203,812 23,543 Malaysian Ringgit Buy 1/18/12 201,987 204,963 (2,976) Malaysian Ringgit Sell 1/18/12 201,987 201,319 (668) Mexican Peso Buy 1/18/12 301,374 301,161 213 Mexican Peso Sell 1/18/12 301,374 309,991 8,617 Norwegian Krone Sell 1/18/12 2,380,678 2,452,533 71,855 Polish Zloty Buy 1/18/12 643,974 664,328 (20,354) Russian Ruble Buy 1/18/12 84,491 87,855 (3,364) Russian Ruble Sell 1/18/12 84,491 85,030 539 Singapore Dollar Buy 1/18/12 612,287 620,226 (7,939) Singapore Dollar Sell 1/18/12 612,287 610,463 (1,824) South African Rand Sell 1/18/12 182,129 183,409 1,280 South Korean Won Sell 1/18/12 349,746 356,210 6,464 Swedish Krona Buy 1/18/12 867,392 893,486 (26,094) Swiss Franc Sell 1/18/12 109,469 89,579 (19,890) Taiwan Dollar Sell 1/18/12 762,483 764,942 2,459 Thai Baht Buy 1/18/12 175,584 179,919 (4,335) Thai Baht Sell 1/18/12 175,584 175,388 (196) Turkish Lira Sell 1/18/12 77,712 80,451 2,739 UBS AG Australian Dollar Buy 1/18/12 7,655,247 7,627,545 27,702 Brazilian Real Buy 1/18/12 863,364 892,061 (28,697) Brazilian Real Sell 1/18/12 863,364 862,443 (921) British Pound Sell 1/18/12 1,914,464 1,939,182 24,718 Canadian Dollar Sell 1/18/12 1,401,638 1,397,331 (4,307) Czech Koruna Sell 1/18/12 443,340 465,070 21,730 Euro Buy 1/18/12 6,169,700 6,391,153 (221,453) Hungarian Forint Buy 1/18/12 878,050 933,170 (55,120) Indian Rupee Buy 1/18/12 1,172,320 1,213,698 (41,378) Indian Rupee Sell 1/18/12 1,172,320 1,138,242 (34,078) Japanese Yen Sell 1/18/12 8,350,800 8,278,485 (72,315) Mexican Peso Buy 1/18/12 12,140 8,173 3,967 New Zealand Dollar Buy 1/18/12 136,799 135,260 1,539 New Zealand Dollar Sell 1/18/12 136,799 137,009 210 Norwegian Krone Buy 1/18/12 7,720,424 7,935,239 (214,815) Polish Zloty Buy 1/18/12 648,750 669,124 (20,374) Russian Ruble Buy 1/18/12 36,086 37,538 (1,452) Russian Ruble Sell 1/18/12 36,086 36,271 185 Singapore Dollar Buy 1/18/12 589,466 597,261 (7,795) Singapore Dollar Sell 1/18/12 589,466 587,747 (1,719) South African Rand Sell 1/18/12 1,175,580 1,185,158 9,578 South Korean Won Buy 1/18/12 732,529 748,692 (16,163) Swedish Krona Sell 1/18/12 2,313,947 2,352,966 39,019 Swiss Franc Buy 1/18/12 121,076 214,608 (93,532) Taiwan Dollar Buy 1/18/12 1,012,808 1,016,478 (3,670) Thai Baht Buy 1/18/12 17,197 17,091 106 Thai Baht Sell 1/18/12 17,197 17,599 402 Turkish Lira Sell 1/18/12 20,467 21,187 720 Westpac Banking Corp. Australian Dollar Buy 1/18/12 1,592,422 1,585,536 6,886 Australian Dollar Sell 1/18/12 1,607,842 1,557,181 (50,661) British Pound Sell 1/18/12 1,395,203 1,412,028 16,825 Canadian Dollar Buy 1/18/12 2,669,529 2,673,605 (4,076) Euro Sell 1/18/12 14,830,164 15,453,788 623,624 Japanese Yen Buy 1/18/12 1,310,018 1,299,195 10,823 New Zealand Dollar Buy 1/18/12 385,044 385,502 (458) New Zealand Dollar Sell 1/18/12 385,044 380,687 (4,357) Norwegian Krone Sell 1/18/12 1,588,918 1,637,346 48,428 Swedish Krona Sell 1/18/12 1,781,337 1,811,789 30,452 Swiss Franc Buy 1/18/12 1,340,994 1,376,404 (35,410) Swiss Franc Sell 1/18/12 1,340,994 1,334,626 (6,368) Total FUTURES CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange index (Short) 51 $4,135,324 Jan-12 $(52,693) Australian Government Treasury Bond 10 yr (Short) 21 2,553,722 Mar-12 (25,641) Canadian Government Bond 10 yr (Long) 30 3,941,301 Mar-12 42,567 Canadian Government Bond 10 yr (Short) 26 3,415,794 Mar-12 (37,121) DAX Index (Short) 25 4,772,548 Mar-12 (53,064) Euro STOXX 50 Index (Long) 296 8,841,905 Mar-12 144,717 Euro STOXX 50 Index (Short) 1,323 39,519,730 Mar-12 (732,006) Euro-Bund 10 yr (Long) 40 7,198,103 Mar-12 154,081 Euro-CAC 40 Index (Long) 322 13,192,178 Jan-12 314,602 Euro-Swiss Franc 3 Month (Short) 19 5,062,014 Dec-12 (78,289) Euro-Swiss Franc 3 Month (Short) 19 5,061,509 Jun-12 (59,898) Euro-Swiss Franc 3 Month (Short) 19 5,058,474 Mar-12 (45,019) FTSE 100 Index (Short) 151 12,982,086 Mar-12 (183,323) Japanese Government Bond 10 yr (Long) 4 7,400,806 Mar-12 27,910 Japanese Government Bond 10 yr Mini (Short) 1 185,150 Mar-12 (1,006) MSCI EAFE Index Mini (Long) 67 4,721,490 Mar-12 63,851 NASDAQ 100 Index E-Mini (Short) 417 18,969,330 Mar-12 359,037 OMXS 30 Index (Short) 315 4,526,776 Jan-12 (151,961) Russell 2000 Index Mini (Long) 129 9,530,520 Mar-12 (6,624) Russell 2000 Index Mini (Short) 67 4,949,960 Mar-12 29,346 S&P 500 Index (Long) 3 939,450 Mar-12 6,726 S&P 500 Index E-Mini (Long) 2,539 159,017,570 Mar-12 (722,346) S&P 500 Index E-Mini (Short) 1,599 100,145,370 Mar-12 251,655 S&P Mid Cap 400 Index E-Mini (Long) 533 46,760,090 Mar-12 (430,176) SGX MSCI Singapore Index (Short) 38 1,759,593 Jan-12 28,536 SPI 200 Index (Short) 50 5,138,293 Mar-12 196,659 Tokyo Price Index (Short) 207 19,578,537 Mar-12 302,687 U.K. Gilt 10 yr (Short) 13 2,361,104 Mar-12 (38,332) U.S. Treasury Bond 30 yr (Long) 346 50,105,125 Mar-12 569,186 U.S. Treasury Bond Ultra 30 yr (Long) 53 8,489,938 Mar-12 98,446 U.S. Treasury Bond 30 yr (Short) 7 1,013,688 Mar-12 (3,670) U.S. Treasury Note 2 yr (Long) 375 82,705,079 Mar-12 27,913 U.S. Treasury Note 2 yr (Short) 151 33,302,578 Mar-12 (12,084) U.S. Treasury Note 5 yr (Long) 235 28,965,586 Mar-12 164,788 U.S. Treasury Note 5 yr (Short) 11 1,355,836 Mar-12 (7,755) U.S. Treasury Note 10 yr (Short) 65 8,523,125 Mar-12 (33,952) Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received $18,097,194) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. $419,000 Mar-12/2.119 $7,370 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 7,322 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,141,710 Aug-16/4.28 867,050 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 7,639,620 Aug-16/4.35 1,112,436 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,141,710 Aug-16/4.28 241,418 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 7,639,620 Aug-16/5.35 181,128 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 8,336 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 419,000 Mar-12/2.119 7,370 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 7,322 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 103,229 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 2,105,112 Jul-14/4.19 316,969 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 2,526,134 Aug-14/4.20 381,643 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 842,045 Jul-14/4.34 135,952 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 2,105,112 Jul-14/4.35 341,445 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 2,105,117 Jul-14/4.3725 345,605 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 6,616,660 Jun-16/4.39 584,423 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 3,406,824 Jul-16/4.67 563,676 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 4,088,188 Aug-16/4.68 678,860 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,398,663 May-16/4.745 651,697 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 3,406,824 Jul-16/4.80 593,455 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,362,729 Jul-16/4.80 237,357 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 3,406,824 Jul-16/4.815 596,903 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,574,340 Feb-15/5.36 363,860 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 2,105,112 Jul-14/4.19 43,576 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 2,526,134 Aug-14/4.20 52,291 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 842,045 Jul-14/4.34 15,830 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 2,105,112 Jul-14/4.35 39,155 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 2,105,117 Jul-14/4.3725 38,524 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 3,406,824 Jul-16/4.67 110,490 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 4,088,188 Aug-16/4.68 132,004 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,398,663 May-16/4.745 101,067 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 3,406,824 Jul-16/4.80 103,772 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,362,729 Jul-16/4.80 41,427 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 3,406,824 Jul-16/4.815 102,637 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 6,616,660 Jun-16/4.89 100,216 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 1,574,340 Feb-15/5.36 21,568 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 8,336 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 7,607 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 103,229 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 2,347,000 Jan-12/2.4475 87,097 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 1,714,000 Oct-16/2.5625 53,700 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,851,000 Jul-12/2.6075 147,226 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 161,689 May-16/4.11 12,674 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 6,724,074 Jun-16/4.12 529,393 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 161,689 May-16/5.11 2,229 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 6,724,074 Jun-16/5.12 92,705 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 7,607 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 1,214,000 May-12/2.324 38,727 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 1,214,000 Jun-12/2.346 41,531 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 1,214,000 Jul-12/2.372 44,335 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 1,214,000 Aug-12/2.394 46,897 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 1,214,000 Sep-12/2.419 49,349 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 103,229 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 1,214,000 Oct-12/2.443 51,814 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 3,763,000 Oct-12/2.4475 157,967 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,851,000 Jul-12/2.6075 147,226 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,190,064 May-16/4.7575 428,815 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 15,996,658 May-16/4.77 1,644,376 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,190,064 May-16/4.7575 65,822 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 15,996,658 May-16/4.77 250,012 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 8,336 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 419,000 Mar-12/2.119 7,370 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 7,607 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 7,322 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 103,229 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.498 116,949 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 686,000 Oct-16/2.7975 25,211 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 158,406 May-16/4.60 15,524 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 8,872,918 May-16/4.765 931,656 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 2026. 23,092,447 Apr-16/5.02 4,572,305 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 158,406 May-16/4.60 2,701 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 8,872,918 May-16/4.765 139,855 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 2026. 23,092,447 Apr-16/5.02 600,404 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 8,336 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 419,000 Mar-12/2.119 7,370 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 7,607 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 7,322 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 103,229 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 2,347,000 Jan-12/2.46325 90,360 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.498 116,949 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 532,000 Jan-12/2.52 23,094 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 557,000 Apr-12/2.60 28,045 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 2,851,000 Jul-12/2.61875 149,364 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 405,000 Jul-12/2.6825 23,093 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 159,199 May-16/4.36 14,091 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 159,199 May-16/4.86 2,431 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 431,000 Apr-12/2.111 8,336 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 419,000 Mar-12/2.119 7,370 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.1714 7,607 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 285,000 Jun-12/2.183 7,322 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 2,744,000 Apr-12/2.4275 103,229 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 2,347,000 Jan-12/2.453 88,271 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 2,104,558 Jul-14/4.29 340,313 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 1,976,602 Jul-14/4.36 329,871 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 6,574,650 Jun-16/4.575 637,340 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,405,927 Jul-16/4.74 595,455 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,198,849 Jul-16/4.79 569,638 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 2,998,911 Jun-16/4.815 542,638 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,469,460 Feb-15/5.27 1,261,591 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 12,203,000 May-12/5.51 3,775,486 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 2,104,558 Jul-14/4.29 39,559 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 1,976,602 Jul-14/4.36 35,472 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 6,574,650 Jun-16/4.575 113,755 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,405,927 Jul-16/4.74 106,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,198,849 Jul-16/4.79 97,411 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 2,998,911 Jun-16/4.815 87,415 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 5,469,460 Feb-15/5.27 75,189 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 12,203,000 May-12/5.51 61 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 2014. CHF 14,050,000 Jan-12/0.722 187,603 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/11 (proceeds receivable $5,132,813) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4s, January 1, 2042 $2,000,000 1/12/12 $2,100,625 FNMA, 3 1/2s, December 1, 2041 3,000,000 12/12/11 3,088,125 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $2,980,000 $(61,165) 12/19/21 3 month USD-LIBOR-BBA 2.355% $29,615 6,523,000 421,060 8/19/21 4.475% 3 month USD-LIBOR-BBA (1,127,842) 5,758,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 293,260 1,486,400 (1,351) 2/7/41 4.401% 3 month USD-LIBOR-BBA (585,086) 5,087,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 80,050 21,510,000 — 12/15/13 3 month USD-LIBOR-BBA 0.677% (18,220) 55,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 154 672,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (3,165) AUD 1,480,000 — 4/18/21 6.10% 6 month AUD-BBR-BBSW (181,640) Barclays Bank PLC $4,597,118 41,604 9/8/16 2.065% 3 month USD-LIBOR-BBA (175,993) 2,594,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (6,889) 672,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (3,132) 840,000 — 1/3/22 2.055% 3 month USD-LIBOR-BBA (1,436) 2,980,000 (21,754) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (2,089) 5,890,000 (10,308) 1/3/14 0.6075% 3 month USD-LIBOR-BBA 3,770 19,262,600 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (1,977,787) 445,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (6,461) 29,461,200 — 10/7/15 3 month USD-LIBOR-BBA 1.041% 120,573 10,538,910 — 10/7/18 1.73% 3 month USD-LIBOR-BBA (120,252) 15,649,081 (76,681) 10/11/16 3 month USD-LIBOR-BBA 1.97% 552,990 8,243,000 — 7/12/20 3 month USD-LIBOR-BBA 3.1225% 944,578 631,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 18,520 2,894,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 284,162 8,760,000 (11,568) 3/30/31 4.17% 3 month USD-LIBOR-BBA (2,401,109) 2,023,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 12,715 42,200,000 — 11/17/13 3 month USD-LIBOR-BBA 0.714% 11,424 1,015,000 — 12/7/41 2.717% 3 month USD-LIBOR-BBA (26,076) 6,958,000 — 12/8/13 3 month USD-LIBOR-BBA 0.694% (3,097) 50,658,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 1,761,624 184,009,000 — 12/9/13 0.6685% 3 month USD-LIBOR-BBA 176,000 14,355,000 — 12/12/13 0.63375% 3 month USD-LIBOR-BBA 23,909 2,230,000 — 12/12/21 2.17% 3 month USD-LIBOR-BBA (30,986) 1,289,000 — 12/12/41 3 month USD-LIBOR-BBA 2.752% 42,321 7,428,000 — 12/13/13 0.64375% 3 month USD-LIBOR-BBA 10,949 351,000 — 12/13/21 3 month USD-LIBOR-BBA 2.128% 3,499 5,651,000 — 12/14/13 3 month USD-LIBOR-BBA 0.65% (7,769) 68,000 — 12/14/21 3 month USD-LIBOR-BBA 2.165% 905 788,000 — 12/14/41 2.763% 3 month USD-LIBOR-BBA (27,614) 125,170,000 — 12/16/21 2.1005% 3 month USD-LIBOR-BBA (901,039) 9,904,000 — 12/16/13 0.72375% 3 month USD-LIBOR-BBA (534) 862,000 — 12/16/41 3 month USD-LIBOR-BBA 2.675% 13,928 55,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 154 27,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (5) 4,811,000 — 12/22/13 0.7375% 3 month USD-LIBOR-BBA (1,184) AUD 2,580,000 — 10/13/21 5.0575% 6 month AUD-BBR-BBSW (99,573) AUD 15,650,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (879,444) AUD 11,890,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 1,244,896 AUD 914,000 — 11/11/21 4.805% 6 month AUD-BBR-BBSW (17,590) AUD 914,000 — 11/14/21 4.84875% 6 month AUD-BBR-BBSW (19,546) AUD 1,700,000 — 11/21/21 6 month AUD-BBR-BBSW 4.76% 26,731 AUD 3,136,000 — 11/23/16 6 month AUD-BBR-BBSW 4.30% 4,701 AUD 2,330,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (279,234) GBP 5,420,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (614,502) GBP 2,430,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (494,991) GBP 8,200,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,139,619 Citibank, N.A. $81,115,900 (25,665) 6/28/19 3 month USD-LIBOR-BBA 3.04% 7,615,419 13,331,800 (131,345) 9/26/20 3 month USD-LIBOR-BBA 1.96% 10,618 1,403,514 (67,228) 12/13/41 3 month USD-LIBOR-BBA 4.045% 365,105 19,260,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 256,094 3,646,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25375% 24,308 2,021,250 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (32,333) 170,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (8,261) 252,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 1,923 1,710,113 — 7/11/20 3 month USD-LIBOR-BBA 3.122% 196,034 1,300,000 — 4/7/41 4.3% 3 month USD-LIBOR-BBA (474,600) 631,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 18,520 2,700,000 — 8/5/16 1.505% 3 month USD-LIBOR-BBA (58,398) 1,200,000 — 8/5/41 3.5875% 3 month USD-LIBOR-BBA (266,202) 734,000 — 8/5/16 3 month USD-LIBOR-BBA 1.4925% 15,427 604,000 — 8/8/41 3.5825% 3 month USD-LIBOR-BBA (133,185) 1,353,000 — 8/8/41 3.517% 3 month USD-LIBOR-BBA (279,305) 9,800,000 — 9/9/16 1.1925% 3 month USD-LIBOR-BBA (45,129) 3,400,000 — 9/9/41 3 month USD-LIBOR-BBA 3.05% 353,001 9,568,000 616,658 8/17/21 4.49% 3 month USD-LIBOR-BBA (1,670,198) 54,201,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (41,479) 23,406,000 — 12/19/21 2.0805% 3 month USD-LIBOR-BBA (119,642) 4,723,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 24,142 44,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (8) 672,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (3,165) Credit Suisse International 5,278,600 (1,516) 5/27/21 3.21% 3 month USD-LIBOR-BBA (587,754) 5,860,117 (275,719) 12/8/41 3 month USD-LIBOR-BBA 4.11% 1,612,982 17,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (3) 1,562,000 — 12/23/13 0.73125% 3 month USD-LIBOR-BBA (171) 2,072,000 — 12/23/21 3 month USD-LIBOR-BBA 2.07875% 9,716 4,302,000 — 12/23/41 2.66125% 3 month USD-LIBOR-BBA (54,973) 1,203,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 10,783 3,050,000 — 12/29/21 3 month USD-LIBOR-BBA 2.123% 25,864 672,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (3,132) 1,210,000 — 9/16/21 3 month USD-LIBOR-BBA 2.20375% 29,332 12,200,000 — 10/7/13 3 month USD-LIBOR-BBA 0.636% (10,033) 24,200,000 — 10/7/16 1.31% 3 month USD-LIBOR-BBA (197,962) 2,200,000 — 10/7/41 3 month USD-LIBOR-BBA 2.675% 45,640 631,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 18,520 1,066,000 — 11/8/16 3 month USD-LIBOR-BBA 1.239% 3,377 4,354,903 201,632 11/10/41 3.51625% 3 month USD-LIBOR-BBA (661,117) 13,757,400 666,546 11/16/41 3.425% 3 month USD-LIBOR-BBA (1,784,923) 194,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (21,500) 324,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 7,381 58,900,000 — 11/17/13 3 month USD-LIBOR-BBA 0.7125% 13,662 5,566,200 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 842,361 182,000 — 9/14/41 3 month USD-LIBOR-BBA 2.944% 14,704 2,404,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 109,704 2,433,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 103,264 16,200,000 — 12/7/16 1.31875% 3 month USD-LIBOR-BBA (89,722) 21,400,000 — 12/7/13 3 month USD-LIBOR-BBA 0.68875% (11,376) 1,021,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 41,486 47,642,000 — 12/13/13 3 month USD-LIBOR-BBA 0.6425% (71,686) 3,590,000 — 12/15/13 3 month USD-LIBOR-BBA 0.675% (3,188) 33,150,000 — 12/16/21 2.0895% 3 month USD-LIBOR-BBA (204,666) GBP 5,422,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 557,153 MXN 30,380,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 50,024 Deutsche Bank AG $4,142,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (5,873) 69,044,300 (182,018) 3/10/19 3.58% 3 month USD-LIBOR-BBA (9,948,986) 47,611,320 — 10/7/14 3 month USD-LIBOR-BBA 0.792% 42,926 96,456,180 — 10/7/17 3 month USD-LIBOR-BBA 1.532% 955,713 128,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 892 31,740,880 — 10/7/14 3 month USD-LIBOR-BBA 0.787% 24,121 64,304,120 — 10/7/17 3 month USD-LIBOR-BBA 1.529% 625,760 12,880,890 — 10/7/18 1.7265% 3 month USD-LIBOR-BBA (143,907) 6,400,000 — 10/7/21 3 month USD-LIBOR-BBA 2.133% 97,924 631,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 18,520 513,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 18,340 41,630,300 (63,845) 7/18/21 3.04% 3 month USD-LIBOR-BBA (4,496,692) 159,885,000 233,178 7/18/25 3 month USD-LIBOR-BBA 3.47% 24,553,001 733,500 — 8/8/20 2.547% 3 month USD-LIBOR-BBA (46,827) 3,800,000 — 11/7/21 3 month USD-LIBOR-BBA 2.23% 83,792 2,100,000 — 11/7/41 3 month USD-LIBOR-BBA 2.8825% 132,466 71,281,100 12,567 12/31/14 1.91% 3 month USD-LIBOR-BBA (2,277,044) 45,961,200 — 8/18/41 3.3525% 3 month USD-LIBOR-BBA (7,828,563) 109,213,000 — 12/2/21 3 month USD-LIBOR-BBA 2.2315% 2,216,680 3,800,000 — 12/7/21 3 month USD-LIBOR-BBA 2.188% 60,526 139,700,000 — 1/8/14 2.375% 3 month USD-LIBOR-BBA (6,085,658) 300,000 — 12/7/41 3 month USD-LIBOR-BBA 2.717% 7,707 8,654,000 — 12/14/41 2.7575% 3 month USD-LIBOR-BBA (293,114) 91,306,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (97,468) 659,000 — 12/15/41 2.7825% 3 month USD-LIBOR-BBA (25,786) 55,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 154 23,584,000 — 12/21/13 0.735% 3 month USD-LIBOR-BBA (4,739) 11,849,000 — 12/21/16 3 month USD-LIBOR-BBA 1.257% 21,754 81,252,000 — 12/21/16 1.257% 3 month USD-LIBOR-BBA (149,173) 7,852,000 — 12/21/16 3 month USD-LIBOR-BBA 1.246% 10,152 44,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (8) 2,506,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (2,230) EUR 20,950,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (2,323,570) MXN 30,380,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 58,388 Goldman Sachs International $55,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 154 44,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (8) 8,834,000 (21,478) 11/17/14 0.715% 3 month USD-LIBOR-BBA (1,177) 8,834,000 (26,944) 12/19/14 0.745% 3 month USD-LIBOR-BBA (7,301) 14,472,000 (25,326) 12/21/13 0.53% 3 month USD-LIBOR-BBA 30,768 14,472,000 (25,326) 12/23/13 0.476% 3 month USD-LIBOR-BBA 46,412 2,599,000 — 7/1/14 1.105% 3 month USD-LIBOR-BBA (34,033) 7,236,000 (12,573) 1/4/14 0.61% 3 month USD-LIBOR-BBA 4,504 824,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 394 631,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 18,520 75,069,500 (31,911) 7/20/16 3 month USD-LIBOR-BBA 1.79% 2,691,277 513,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 18,340 6,560,000 — 8/24/16 3 month USD-LIBOR-BBA 1.235% 48,850 48,327,300 139,672 5/9/21 3.3% 3 month USD-LIBOR-BBA (5,686,515) 10,565,400 67,507 5/9/41 4.09% 3 month USD-LIBOR-BBA (3,290,789) 6,043,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 44,907 13,174,000 — 11/30/21 2.2475% 3 month USD-LIBOR-BBA (288,779) 47,694,000 — 12/5/13 3 month USD-LIBOR-BBA 0.661% (49,985) 5,835,000 — 12/5/41 3 month USD-LIBOR-BBA 2.8137% 270,900 4,932,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 223,349 3,185,000 — 12/6/41 2.76625% 3 month USD-LIBOR-BBA (115,423) 1,021,136 — 12/6/41 2.7375% 3 month USD-LIBOR-BBA (30,766) 21,058,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (12,932) 1,027,000 — 12/9/41 2.7875% 3 month USD-LIBOR-BBA (41,664) 4,677,417 60,923 11/30/16 2.31% 3 month USD-LIBOR-BBA (192,753) 1,245,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 46,662 3,372,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (2,380) 1,565,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 197 97,000 — 12/19/21 2.075% 3 month USD-LIBOR-BBA (447) EUR 20,800,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 498,418 GBP 4,660,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 234,044 GBP 2,430,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 190,943 GBP 4,403,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (188,383) GBP 4,229,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (459,800) GBP 4,228,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (420,032) JPMorgan Chase Bank, N.A. $3,410,000 — 12/19/16 1.25625% 3 month USD-LIBOR-BBA (6,502) 55,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 154 44,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (8) 2,594,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (6,889) 8,269,000 — 12/29/13 3 month USD-LIBOR-BBA 0.754% 4,332 672,000 — 1/3/22 2.0885% 3 month USD-LIBOR-BBA (3,226) 8,374,100 25,771 2/18/41 4.43% 3 month USD-LIBOR-BBA (3,306,875) 8,686,500 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 1,953,309 118,568,000 — 3/5/18 4.325% 3 month USD-LIBOR-BBA (21,632,798) 9,400,000 — 6/10/21 3.061% 3 month USD-LIBOR-BBA (909,690) 400,000 — 6/10/41 3.933% 3 month USD-LIBOR-BBA (112,710) 631,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 18,520 29,819,800 41,794 8/3/15 1.23% 3 month USD-LIBOR-BBA (401,006) 18,908,000 1,187,422 7/26/21 4.525% 3 month USD-LIBOR-BBA (3,428,029) 28,362,000 1,794,818 7/27/21 4.745% 3 month USD-LIBOR-BBA (5,706,760) 1,159,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 5,184 1,503,000 — 11/30/21 3 month USD-LIBOR-BBA 2.228% 30,246 18,302,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 288,889 161,000 — 12/2/21 3 month USD-LIBOR-BBA 2.153% 2,098 1,126,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 28,484 1,249,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 29,078 932,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 5,625 1,178,000 — 12/6/41 2.812% 3 month USD-LIBOR-BBA (54,189) 12,254,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (3,498) 1,759,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 73,475 2,042,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 76,376 76,928,000 — 12/12/13 3 month USD-LIBOR-BBA 0.659% (89,405) 3,312,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (4,262) CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (52,080) EUR 3,570,000 — 12/16/16 1 month EUR-EONIA-OIS-COMPOUND 1.205% 26,521 EUR 8,740,000 — 12/16/13 0.52% 1 month EUR-EONIA-OIS-COMPOUND (15,498) JPY 372,000,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 196,947 JPY 500,100,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (108,096) MXN 55,070,000 — 12/9/16 1 month MXN-TIIE-BANXICO 5.76% (14,252) MXN 10,354,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (13,237) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (16,407) MXN 4,340,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 9,535 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 46,654 MXN 7,830,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 6,519 UBS, AG AUD 3,441,000 — 9/27/21 6 month AUD-BBR-BBSW 4.79% 58,745 AUD 3,075,000 — 9/27/16 4.46% 6 month AUD-BBR-BBSW (26,492) CHF 16,257,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (280,132) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 362,176 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks $(3,280,228) Barclays Bank PLC $4,700,000 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (151,951) 3,974,912 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (22,339) 1,599,958 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (6,578) 514,040 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,889) 1,442,410 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 7,257 2,164,795 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,437 1,301,508 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,876 240,879 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,172 265,436 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,195 861,503 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,879 624,673 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,813 1,420,192 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (9,391) 111,779 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 948 Citibank, N.A. 1,000,591 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,286 978,392 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,169 baskets 925 4/11/12 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL1) of common stocks 5,746,722 units 20,628 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index (3,798,900) units 861 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 2000 Total Return Index (157,645) units 326 4/11/12 3 month USD-LIBOR-BBA minus 0.05% Russell 1000 Total Return Index (60,037) Credit Suisse International $62,910 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 306 5,659,786 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 15,147 Goldman Sachs International 2,690,000 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 60,310 2,017,500 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 43,257 231,773 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,128 EUR 3,527,000 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (36,701) JPMorgan Chase Bank, N.A. shares 804,010 10/22/12 (3 month USD-LIBOR-BBA plus 0.04%) iShares MSCI Emerging Markets Index 408,899 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA IG Series 17 Index BBB+/P $55,443 $5,600,000 12/20/16 100 bp $6,126 DJ CDX NA IG Series 17 Index BBB+/P 14,910 1,370,000 12/20/16 100 bp 2,845 Citibank, N.A. DJ CDX EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (26,687) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (13,976) 1,570,000 12/20/19 (100 bp) 244,284 DJ CDX NA HY Series 17 Version 1 Index B+/P 2,424,253 23,907,100 12/20/16 500 bp 784,385 Deutsche Bank AG DJ CDX EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (144,405) DJ CDX NA HY Series 17 Version 1 Index B+/P 3,650,535 34,071,660 12/20/16 500 bp 1,313,446 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 580,000 9/20/13 715 bp 62,934 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 477 bp 41,561 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 535 bp 51,868 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $605,000 9/20/13 495 bp 24,399 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+/P 1,394,033 13,747,440 12/20/16 500 bp 451,050 Republic of Italy, 6 7/8%, 9/27/23 — (560,409) 2,116,000 12/20/21 (100 bp) (58,056) Republic of Italy, 6 7/8%, 9/27/23 A2 469,207 5,344,000 12/20/13 100 bp 77,290 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2011. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only Putnam Management Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through December 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,234,695,057. (b) The aggregate identified cost on a tax basis is $1,442,922,660, resulting in gross unrealized appreciation and depreciation of $107,381,848 and $61,349,817, respectively, or net unrealized appreciation of $46,032,031. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $143,344, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,774,031. The fund received cash collateral of $1,853,874, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $42,516 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $150,179,439 and $159,829,423, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $488,786,764 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash amd to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $460,900,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $143,890 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $72,150,155 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $73,731,043. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $19,426,943 $9,758,876 $49,388 Capital goods 24,237,252 8,854,618 40,445 Communication services 23,099,396 6,235,454 — Conglomerates 6,683,708 1,634,369 — Consumer cyclicals 53,683,804 12,093,955 771 Consumer staples 40,844,522 12,506,420 3,734 Energy 47,580,041 9,175,773 — Financials 59,104,709 19,235,564 — Health care 54,222,337 9,689,360 — Technology 97,984,396 3,768,561 — Transportation 3,793,446 2,540,393 — Utilities and power 13,414,651 4,250,972 — Total common stocks Asset-backed securities - 13,069,387 - Commodity linked notes — 3,470,741 — Convertible bonds and notes — 621,764 — Convertible preferred stocks — 691,416 — Corporate bonds and notes — 217,646,219 148,780 Foreign government bonds and notes — 12,824,466 — Investment companies 19,542,869 — — Mortgage-backed securities — 52,164,318 — Municipal bonds and notes — 433,038 — Preferred stocks — 657,185 — Purchased options outstanding — 16,291,020 — Senior loans — 6,696,771 625,275 U.S. Government and Agency Mortgage Obligations — 176,624,699 — U.S. Treasury Obligations — 443,136 — Warrants — 644 12,182 Short-term investments 247,901,652 175,175,271 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $357,576 $— Futures contracts 107,747 — — Written options — (29,495,984) — TBA sale commitments — (5,188,750) — Interest rate swap contracts — (46,694,936) — Total return swap contracts — (1,204,858) — Credit default contracts — (4,557,016) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $941,375 $5,498,391 Foreign exchange contracts 3,922,092 3,564,516 Equity contracts 7,866,263 9,629,003 Interest rate contracts 73,447,506 132,668,951 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2012
